 

Exhibit 10.5

 

EXECUTION VERSION

 

 



INDENTURE

 

by and between

 

HORIZON FUNDING I, LLC,
as the Issuer,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee and Securities Intermediary

 

Dated as of June 1, 2018

 

 





HORIZON FUNDING I, LLC
Asset Backed Notes

 





 

 

Table of Contents

 

   

Page

    Article I         DEFINITIONS 2 Section 1.01 Definitions 2 Section 1.02
Rules of Construction 8       Article II       THE NOTES 9 Section 2.01 Form 9
Section 2.02 Execution, Authentication and Delivery 9       Article III
      COVENANTS 10 Section 3.01 Transaction Accounts 10 Section 3.02 Maintenance
of Office or Agency 10 Section 3.03 Money for Payments To Be Held in Trust;
Paying Agent 11 Section 3.04 Existence; Separate Legal Existence 12 Section 3.05
Payment of Principal and Interest 13 Section 3.06 Protection of Indenture
Collateral 14 Section 3.07 Opinions as to Indenture Collateral 16 Section 3.08
Furnishing of Rule 144A Information 17 Section 3.09 Performance of Obligations;
Sale and Servicing Agreement 17 Section 3.10 Negative Covenants 18 Section 3.11
Annual Statement as to Compliance 19 Section 3.12 [Reserved] 19 Section 3.13
Representations and Warranties Concerning the Loans 19 Section 3.14 Trustee’s
Review of Loan Files 19 Section 3.15 Sale and Servicing Agreement 19 Section
3.16 Amendments to Sale and Servicing Agreement 19 Section 3.17 Servicer as
Agent and Bailee of Trustee 20 Section 3.18 Investment Company Act of 1940 20
Section 3.19 Issuer May Consolidate, etc., Only on Certain Terms 20 Section 3.20
Successor or Transferee 22 Section 3.21 No Other Business 22 Section 3.22 No
Borrowing; Use of Proceeds 22 Section 3.23 Guarantees, Loans, Advances and Other
Liabilities 22

 



-i-

 

  

Table of Contents

(continued)

 

    Page       Section 3.24 Capital Expenditures 22 Section 3.25 Representations
and Warranties of the Issuer 23 Section 3.26 Restricted Payments 25 Section 3.27
Notice of Events of Default, Amendments and Waivers 25 Section 3.28 Further
Instruments and Acts 26 Section 3.29 Statements to Noteholders 26 Section 3.30
Grant of Subsequent Loans and Substitute Loans 26 Section 3.31 FATCA Information
26       Article IV       THE NOTES; SATISFACTION AND DISCHARGE OF INDENTURE 27
Section 4.01 The Notes 27 Section 4.02 Registration of Transfer and Exchange of
Notes 27 Section 4.03 Mutilated, Destroyed, Lost or Stolen Notes 30 Section 4.04
Payment of Principal and Interest; Defaulted Interest 31 Section 4.05 Tax
Treatment 32 Section 4.06 Satisfaction and Discharge of Indenture 33 Section
4.07 Application of Trust Money 34 Section 4.08 Repayment of Moneys Held by
Paying Agent 34       Article V         REMEDIES 34 Section 5.01 Events of
Default 34 Section 5.02 Acceleration of Maturity; Rescission and Annulment 36
Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee 37
Section 5.04 Remedies; Priorities 39 Section 5.05 [Reserved] 40 Section 5.06
Limitation of Suits 40 Section 5.07 Unconditional Rights of Noteholders to
Receive Principal and Interest 41 Section 5.08 Restoration of Rights and
Remedies 41 Section 5.09 Rights and Remedies Cumulative 41 Section 5.10 Delay or
Omission Not a Waiver 41 Section 5.11 Control by Noteholders 41 Section 5.12
Waiver of Past Defaults 42

 



-ii-

 

 

Table of Contents

(continued)

 

    Page       Section 5.13 Undertaking for Costs 42 Section 5.14 Waiver of Stay
or Extension Laws 42 Section 5.15 Sale of Indenture Collateral 43 Section 5.16
Action on Notes 44 Section 5.17 Performance and Enforcement of Certain
Obligations 44       Article VI       THE TRUSTEE 45 Section 6.01 Duties of
Trustee 45 Section 6.02 Rights of Trustee 46 Section 6.03 Individual Rights of
Trustee 47 Section 6.04 Trustee’s Disclaimer 47 Section 6.05 Notice of Event of
Default 47 Section 6.06 Reports by Trustee to Holders 48 Section 6.07
Compensation and Indemnity 48 Section 6.08 Replacement of Trustee 50 Section
6.09 Successor Trustee by Merger 50 Section 6.10 Appointment of Co-Trustee or
Separate Trustee 51 Section 6.11 Eligibility; Disqualification 52 Section 6.12
Representations, Warranties and Covenants of the Trustee 52 Section 6.13
Directions to Trustee 53 Section 6.14 Conflicts 53       Article VII
     NOTEHOLDERS’ LISTS AND REPORTS 54 Section 7.01 Issuer to Furnish Trustee
Names and Addresses of Noteholders 54 Section 7.02 Preservation of Information;
Communications to Noteholders 54 Section 7.03 Fiscal Year 54       Article VIII
   TRANSACTION ACCOUNTS, DISBURSEMENTS AND RELEASES 54 Section 8.01 Collection
of Money 54 Section 8.02 Transaction Accounts 55 Section 8.03 Officer’s
Certificate 56 Section 8.04 Termination Upon Distribution to Noteholders 56
Section 8.05 Release of Indenture Collateral 56 Section 8.06 The Securities
Intermediary 57

 



-iii-

 

 

Table of Contents

(continued)

 

  Page     Article IX       SUPPLEMENTAL INDENTURES 58 Section 9.01 Supplemental
Indentures Without Consent of Noteholders 58 Section 9.02 Supplemental
Indentures With Consent of Noteholders 60 Section 9.03 Execution of Supplemental
Indentures 61 Section 9.04 Effect of Supplemental Indenture 62 Section 9.05
Reference in Notes to Supplemental Indentures 62 Section 9.06 Consent of the
Servicer 62       Article X        OPTIONAL REDEMPTION 62 Section 10.01 Optional
Redemption 62 Section 10.02 Form of Redemption Notice by Trustee 63      
Article XI       MISCELLANEOUS 64 Section 11.01 Confidentiality 64 Section 11.02
Form of Documents Delivered to Trustee 65 Section 11.03 Acts of Noteholders 65
Section 11.04 Notices, etc., to Trustee and Others 66 Section 11.05 Notices to
Noteholders; Waiver 67 Section 11.06 Alternate Payment and Notice Provisions 68
Section 11.07 Effect of Headings 68 Section 11.08 Successors and Assigns 68
Section 11.09 Severability 68 Section 11.10 Benefits of Indenture 68 Section
11.11 Legal Holidays 68 Section 11.12 GOVERNING LAW 69 Section 11.13
Counterparts 69 Section 11.14 Issuer Obligation 69 Section 11.15 No Petition;
Limited Recourse 69 Section 11.16 Inspection; Confidentiality 70 Section 11.17
Reserved 70 Section 11.18 Disclaimer 70

 



-iv-

 

 

  

INDENTURE

 

THIS INDENTURE, dated as of June 1, 2018 (as amended, modified, restated,
supplemented and/or waived from time to time, this “Indenture”), is by and
between HORIZON FUNDING I, LLC, a Delaware limited liability company, as the
issuer (together with its successors and assigns, the “Issuer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”) not in its
individual capacity, but solely in its capacity as the trustee (together with
its successors and assigns, in such capacity, the “Trustee”) and as the
securities intermediary (together with its successors and assigns, in such
capacity, the “Securities Intermediary”).

 

Each party hereto agrees as follows for the benefit of the other party and for
the equal and ratable benefit of the Holders of the Notes.

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Trustee, on behalf of and for the benefit of the
Holders of the Notes, all of the rights, title and interest of the Issuer,
whether now owned or hereafter acquired in and to (A)(i) the Loans and all
Related Property included or to be included from time to time in the Loan
Assets; (ii) Collections on the Loans received after the Cutoff Date or Transfer
Date, as applicable; (iii) the security interests in Related Property securing
the Loans; (iv) the Loan Files relating to the Loans; (v) an assignment of all
rights to Proceeds from liquidating the Loans; (vi) the Collection Account, the
General Reserve Account, the Lockbox Account, the Distribution Account, and the
Principal Reinvestment Account, all amounts deposited therein or credited
thereto, the Permitted Investments purchased with funds therefrom or deposited
therein and all income from the investment of funds therein; (vii) other rights
under the Transaction Documents; (B) all proceeds from the items described
above; (C) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, oil, gas and other minerals; and (D) all present and
future claims, demands, causes and choses in action in respect of any or all of
the foregoing and all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds of the conversion, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
condemnation awards, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing (collectively, the “Indenture Collateral”).

 

The foregoing Grant is made in trust to secure (x) the payment of principal of
and interest on, and any other amounts owing in respect of, the Notes and all
other sums owing by the Issuer hereunder or under any other Transaction
Document, and (y) to secure compliance with the covenants and agreement in this
Indenture and the other Transaction Documents.

 

The Trustee, on behalf of the Noteholders (1) acknowledges such Grant, and (2)
accepts the trusts under this Indenture in accordance with this Indenture and
agrees to perform its duties required in this Indenture in accordance with the
terms herein.

 





 

 


DEFINITIONS

 

Section 1.01           Definitions.

 

Certain defined terms used throughout this Indenture are defined above or in
this Section 1.01. In addition, except as otherwise expressly provided herein or
unless the context otherwise requires, capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Sale and
Servicing Agreement (as defined below), which are incorporated by reference
herein.

 

“Accredited Investors” has the meaning specified in Rule 501(a)(1)-(3) or (7) of
Regulation D under the Securities Act.

 

“Authorized Newspaper” means a newspaper of general circulation in the Borough
of Manhattan, The City of New York, printed in the English language and
customarily published on each Business Day, whether or not published on
Saturdays, Sundays or holidays.

 

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

 

“Change of Control” means any of the following: (a) the BDC no longer holds,
directly or indirectly, at least 50% of the equity interests in the Fund or the
Issuer; (b) the Fund no longer holds 100% of the equity interests in the Issuer;
(c) the Fund or the Issuer ceases to be advised by the BDC; (d) any two of the
four of the following employees fail to be employed at the BDC: Robert D.
Pomeroy, Jr., Gerald A. Michaud, Daniel Devorsetz and Daniel R. Trolio; or (e)
change of current corporate structure.

 

“Commitment Amount” means the commitment of the Noteholders to fund Advances
during the Investment Period in an amount not to exceed $100,000,000 outstanding
at any given time; provided that the Commitment Amount may be increased to
$200,000,000 upon mutual agreement of the Issuer and the Noteholders.

 

“Confidential Information” means any and all information concerning any
Disclosing Party disclosed by, or at the request or on behalf of, any Disclosing
Party to any Receiving Party or its representatives pursuant to this Indenture,
excluding, however, any information that at the time of disclosure: (a) was
generally available to the public, other than as a result of a disclosure by any
Receiving Party or its representatives in violation of this Indenture; (b) was
available to any Receiving Party on a non-confidential basis from a source other
than the Disclosing Party or its representatives; (c) was already known to the
Receiving Party and not subject to restrictions on use or disclosure; or (d) was
independently developed by or on behalf of the Receiving Party (other than at
the request of or for the benefit of the Disclosing Party) by individuals who
did not directly or indirectly receive Confidential Information.

 

“Corporate Trust Office” means, (i) for the purposes of Section 3.02 hereof, 111
E. Fillmore Ave, EP-MN-WS2N, St. Paul, MN 51007, Attention: Bondholder
Services—Horizon Funding I, LLC; and (ii) for all other purposes, 190 S. LaSalle
St., 7th Floor, Chicago, IL 60603, Attention: Global Corporate Trust—Horizon
Funding I, LLC, or, in each case, at such other address as the Trustee may
designate from time to time by notice to the Issuer, or the principal corporate
trust officer of any successor Trustee at the address designated by such
successor by notice to the Issuer.

 



2

 

 

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

 

“Disclosing Party” means each of the Issuer, the Servicer and the Originator,
and “Disclosing Parties” means collectively all such parties.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor legislation thereto and the regulations
promulgated and the rulings issued thereunder.

 

“Event of Default” has the meaning provided in Section 5.01 hereof.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury Regulations promulgated thereunder, or
any amended or successor version, any current or future Treasury Regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any applicable fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreements.

 

“FATCA Withholding Tax” has the meaning provided in Section 3.31 hereof.

 

“Grant” means to mortgage, pledge, sell, bargain, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Indenture. A Grant of Indenture Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of such collateral or other agreement or
instrument and all other moneys payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring proceedings in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

 

“Indenture Collateral” has the meaning provided in the Granting Clause herein.

 

“Initial Purchasers” has the meaning provided in the Note Funding Agreement.

 

“Institutional Accredited Investor” means any Person meeting the requirements of
Rule 501 (a) (1), (2), (3) or (7) of Regulation D under the Securities Act.

 

“Issuer Documents” has the meaning provided in Section 3.25(a) hereof.

 



3

 

 

“Issuer LLC Agreement” means that certain limited liability company agreement of
the Issuer dated as of June 1, 2018.

 

“Issuer Order” means a written order or request signed in the name of the Issuer
by any one of its Responsible Officers or by the Servicer on behalf of the
Issuer and delivered to the Trustee.

 

“Legal Final Payment Date” means (i) the Payment Date occurring in June, 2025 or
(ii) if the Investment Period is extended pursuant to clause (ii) the definition
of “Investment Period Termination Date”, the Payment Date occurring in June
2026.

 

“Make-Whole Amount” means an amount equal to the greater of (a) zero and (b) the
difference between (i) the present value of the projected principal and interest
payments remaining on the Notes, using a discount rate of the sum of the
Prepayment Benchmark Rate and 0.5% and (ii) the Aggregate Outstanding Note
Balance as of the Redemption Date. The projected principal and interest payments
remaining on the Notes will be calculated as of the Redemption Date using a
model prepared by the Issuer and delivered to the Trustee (for distribution to
the Noteholders) concurrently with the related notice required in Section 10.01
hereto.

 

“Minimum Denomination” of any Note means, (a) in respect of Notes purchased by
an Initial Purchaser and subsequently retransferred to the first transferee
thereof (provided that such initial transferee provides to such Initial
Purchaser and the Issuer a written certification that such transferee is both a
Qualified Purchaser and a Qualified Institutional Buyer), a minimum denomination
of $250,000 initial principal amount and integral multiples of $1,000 in excess
thereof and (b) with respect to all subsequent transfers of Notes, a minimum
denomination of $250,000 initial principal amount and integral multiples of
$1,000 in excess thereof; provided that one Note may be in a smaller multiple in
excess of the minimum denomination.

 

“Non-Permitted Holder” has the meaning provided in Section 4.02(j)(ii) hereof.

 

“Note Register” has the meaning provided in Section 4.02(a) hereof.

 

“Note Registrar” has the meaning provided in Section 4.02(a) hereof.

 

“Noteholder FATCA Information” means, with respect to any Noteholder or the
owner of a beneficial interest in any Note, information sufficient to eliminate
the imposition of, or determine the amount of, U.S. withholding tax under FATCA
with respect to such Person.

 

“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of Section 7701(a)(30)
of the Code).

 

“Outstanding” means, as of any date of determination, all Notes theretofore
executed, authenticated and delivered under this Indenture except: (a) Notes in
exchange for or in lieu of which other Notes have been executed, authenticated
and delivered pursuant to this Indenture; (b) Notes to be redeemed in connection
with an Optional Redemption and in respect of which money in the necessary
amount to pay the Redemption Price, has been theretofore deposited with the
Trustee in trust for the Noteholders; and (c) Notes otherwise cancelled by the
Note Registrar in accordance with the express terms of this Indenture; provided
that, in determining whether the Holders of the requisite amount of any Notes
have given any request, demand, authorization, direction, notice, consent or
waiver hereunder or under the Sale and Servicing Agreement, (i) Notes
beneficially owned by the Issuer shall be disregarded and deemed not to be
Outstanding and (ii) Notes beneficially owned by the Servicer, Originator, any
Affiliate of the Originator or the Servicer or any account managed on a
discretionary basis by the Servicer or an Affiliate of the Servicer shall be
disregarded and deemed not to be Outstanding with respect to any assignment by
the Servicer or termination of the Servicer under the Sale and Servicing
Agreement or this Indenture (including the exercise of any rights to remove the
Servicer or approve or object to a Successor Servicer); except that, in
determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that the Trustee knows to be beneficially owned in the manner indicated above
shall be so disregarded; provided that the Trustee shall be entitled to rely on
a certificate of the Servicer attesting to the ownership of Notes by the
Originator, the Servicer, any of their respective Affiliates or any account
managed on a discretionary basis by the Servicer or an Affiliate of the
Servicer, if any.

 



4

 

 

“Owner” means each owner of a beneficial interest in a Note.

 

“Physical Note” means any Note in certificated form registered in the name of a
holder.

 

“Plan” has the meaning provided in Section 4.02(k) hereof.

 

“Prepayment Benchmark Rate” means the Three Year USD mid-market swap rate as
mutually agreed by the Noteholders at 11:00 A.M. New York City time on the
Business Day immediately preceding the related Redemption Date.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“PTCE” has the meaning provided in Section 4.02(k) hereof.

 

“Qualified Institutional Buyer” has the meaning provided in Rule 144A under the
Securities Act.

 

“Qualified Purchaser” has the meaning provided in Section 2(a)(51) under the
1940 Act.

 

“Receiving Party” means each Holder of a Note (other than the Originator or any
Affiliate thereof) and the Trustee.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Rule 144A Certification” means a letter substantially in the form attached to
this Indenture as Exhibit D-2.

 

“Sale” has the meaning provided in Section 5.15 hereof.

 



5

 

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the date hereof, by and among Horizon Funding I, LLC, as the Issuer, Horizon
Secured Loan Fund, as the Originator and as the Seller, Horizon Technology
Financing Corporation, as the Manager and as the Servicer and U.S. Bank National
Association, as the Trustee, Backup Servicer, Custodian, Lockbox Bank and
Securities Intermediary.

 

“Securities Legend” means a legend that reads as follows: “THIS NOTE HAS NOT
BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES LAWS OF ANY STATE.
ACCORDINGLY, TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH
IN SECTION 4.02 OF THE INDENTURE. BY ITS ACCEPTANCE OF THIS NOTE, THE HOLDER OF
THIS NOTE IS DEEMED TO, OR WITH RESPECT TO INVESTORS IN PHYSICAL NOTES SHALL,
REPRESENT TO THE ISSUER AND THE TRUSTEE THAT IT IS (I) IF LOCATED IN THE UNITED
STATES (A) A “QUALIFIED INSTITUTIONAL BUYER”, AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT IS A “QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940 (EACH SUCH PERSON, A “QUALIFIED PURCHASER”)
OR (B) AN INSTITUTION THAT QUALIFIES AS AN “ACCREDITED INVESTOR” MEETING THE
REQUIREMENTS OF RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS A QUALIFIED
PURCHASER AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT OF 1940
PURSUANT TO AN EXEMPTION UNDER THE SECURITIES ACT AND, IN EITHER CASE, IS
ACQUIRING SUCH NOTE FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR
AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE INSTITUTIONAL
ACCREDITED INVESTORS), PURSUANT TO AN EXEMPTION FROM REGISTRATION REQUIREMENTS
UNDER THE SECURITIES ACT; OR (II) A NON-U.S. PERSON ACQUIRING INTEREST IN THIS
NOTE OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S OF THE SECURITIES
ACT (“REGULATION S”) THAT IS A QUALIFIED PURCHASER.

 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS NOTE SHALL BE MADE UNLESS SUCH SALE,
PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON THE TRANSFEROR
REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A WHO IS A QUALIFIED PURCHASER (AS DEFINED ABOVE) AND THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A “QUALIFIED INSTITUTIONAL
BUYER” TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO IS A QUALIFIED
PURCHASER AND IS ACQUIRING SUCH NOTE FOR ITS OWN ACCOUNT (AND NOT FOR THE
ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE
INSTITUTIONAL ACCREDITED INVESTORS) OR (D) TO A NON-U.S. PERSON THAT IS A
QUALIFIED PURCHASER ACQUIRING AN INTEREST IN THIS NOTE IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR 904 (AS APPLICABLE) OF REGULATION S
UNDER THE SECURITIES ACT. THE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE. ALL OPINIONS OF COUNSEL REQUIRED IN
CONNECTION WITH ANY TRANSFER SHALL BE IN A FORM REASONABLY ACCEPTABLE TO THE
TRUSTEE. IN CONNECTION WITH A TRANSFER UNDER CLAUSES (C) OR (D) ABOVE, THE
TRUSTEE SHALL REQUIRE THAT THE PROSPECTIVE TRANSFEREE CERTIFY TO THE TRUSTEE AND
THE SELLER, IN WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH CERTIFICATION
SHALL BE IN FORM AND SUBSTANCE DESCRIBED IN THE INDENTURE. ANY ATTEMPTED
TRANSFER IN CONTRAVENTION OF THE IMMEDIATELY PRECEDING RESTRICTION WILL BE VOID
AB INITIO AND THE PURPORTED TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER
OF THE NOTES FOR ALL PURPOSES.”

 



6

 

 

In addition, the Notes will include the following:

 

“EACH INVESTOR IN THIS NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO, OR WITH
RESPECT TO INVESTORS IN PHYSICAL NOTES SHALL, HAVE REPRESENTED AND WARRANTED
THAT EITHER (I) IT IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY ACQUIRING THIS NOTE
FOR, ON BEHALF OF OR WITH ANY ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER
ARRANGEMENT SUBJECT TO PART IV, SUBTITLE B, TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A PLAN SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR
AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS OF ANY SUCH PLANS
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”) OR A PLAN OR OTHER ARRANGEMENT SUBJECT
TO ANY PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA
OR THE CODE (“SIMILAR LAW”) OR (II) ITS ACQUISITION AND HOLDING OF SUCH NOTE OR
ANY INTEREST THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR A
NON-EXEMPT VIOLATION OF SIMILAR LAW.

 

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY OWNER OF AN
INTEREST IN THIS NOTE THAT IS NOT BOTH (A) A QUALIFIED PURCHASER OR A
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN
A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS A
QUALIFIED PURCHASER AND (B)(1) A QUALIFIED INSTITUTIONAL BUYER OR AN
INSTITUTIONAL ACCREDITED INVESTOR OR (2) A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN RELIANCE ON REGULATION S UNDER THE SECURITIES ACT, TO SELL ITS
INTEREST IN THIS NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.”

 

“Similar Law” has the meaning provided in Section 4.02(k) hereof.

 



7

 

 

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or non-voting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Super-Majority Noteholders” means prior to the payment in full of the Notes,
the Noteholders evidencing more than 66 2/3% of the Aggregate Outstanding Note
Balance.

 

“Transferee Letter” means the letter set forth in Exhibit D-1 to this Indenture.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as amended
from time to time, as in effect on any relevant date.

 

“Trustee” has the meaning provided in the Preamble hereof.

 

“U.S. Person” means a person that is a citizen or resident of the United States,
a corporation or partnership (except as provided in applicable Treasury
regulations) created or organized in or under the laws of the United States, any
state or the District of Columbia, including any entity treated as a corporation
or partnership for federal income tax purposes, an estate whose income is
subject to United States federal income tax regardless of its source, or a trust
if a court within the United States is able to exercise primary supervision over
the administration of such trust, and one or more such U.S. Persons have the
authority to control all substantial decisions of such trust (or, to the extent
provided in applicable Treasury regulations, certain trusts in existence on
August 20, 1996 which are eligible to elect to be treated as a U.S. Person).

 

“USA PATRIOT Act” means the United States Uniting and Strengthening America By
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, signed into law on and effective as of October 26, 2001, which, among
other things, requires that financial institutions, a term that includes banks,
broker-dealers and investment companies, establish and maintain compliance
programs to guard against money laundering activities.

 

Section 1.02           Rules of Construction.

 

Unless the context otherwise requires:

 

i.a term has the meaning given to it;

 

ii.an accounting term not otherwise defined has the meaning given to it in
accordance with generally accepted accounting principles;

 

iii.“or” is not exclusive;

 



8

 

 

iv.“including” means including without limitation;

 

v.words in the singular include the plural and words in the plural include the
singular;

 

vi.any pronouns shall be deemed to cover all genders;

 

vii.any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified, waived or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns; and

 

viii.terms used herein that are defined in the New York Uniform Commercial Code
and not otherwise defined herein shall have the meaning set forth in the New
York Uniform Commercial Code, unless the context requires otherwise.

 


Article II

 

THE NOTES

 

Section 2.01           Form.

 

The Notes, together with the Trustee’s certificate of authentication, shall be
in substantially the forms set forth as Exhibit A to this Indenture with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon as
may, consistently herewith, be determined by the appropriate Responsible
Officers executing such Notes, as evidenced by their execution of the Notes. Any
portion of the text of any Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Note.

 

The Notes shall be typewritten, printed, lithographed or engraved or produced by
any combination of these methods (with or without steel engraved borders), all
as determined by the Responsible Officers executing such Notes, as evidenced by
their execution of such Notes.

 

The terms of the Notes set forth in Exhibit A are part of the terms of this
Indenture.

 

Section 2.02           Execution, Authentication and Delivery.

 

The Notes shall be executed on behalf of the Issuer by any of its Responsible
Officers. The signature of any such Responsible Officer on the Notes may be
manual or facsimile.

 

Notes bearing the manual or facsimile signature of individuals who were at any
time Responsible Officers of the Issuer shall bind the Issuer, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

 



9

 

 

The Trustee shall upon receipt of an Issuer Order authenticate and deliver the
Notes for original issue in an aggregate amount up to the Commitment Amount.

 

Each Note shall be dated the date of its authentication. The Notes shall be
issued in fully registered form in minimum initial denominations equal to the
applicable Minimum Denomination and in integral multiples of $1,000 in excess
thereof; provided that one Note may be issued in a different denomination.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

 

Article III
COVENANTS

 

Section 3.01           Transaction Accounts.

 

The Securities Intermediary shall establish and maintain as required therein or
herein, as applicable, the Collection Account, the General Reserve Account, the
Distribution Account and the Principal Reinvestment Account specified in
Sections 7.01, 7.02 and 7.03 of the Sale and Servicing Agreement. The Issuer
shall establish as required therein or herein, as applicable, the Lockbox
Account specified in Section 7.01 of the Sale and Servicing Agreement. Subject
to the Priority of Payments, the Trustee shall make all payments of principal of
and interest on the Notes, subject to Section 3.03 hereof and as provided in
Section 3.05 hereof, from moneys on deposit in the Distribution Account.

 

Section 3.02           Maintenance of Office or Agency.

 

The Issuer shall maintain with the Trustee an office or agency where, subject to
satisfaction of conditions set forth herein, Notes may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served. The Issuer
hereby initially appoints the Trustee to serve as its agent for the foregoing
purposes. The Issuer will give prompt written notice to the Trustee of the
location, and of any change in the location, of any such office or agency. If at
any time the Issuer shall fail to maintain any such office or agency or shall
fail to furnish the Trustee with the address thereof (if such office or agency
is no longer maintained with the Trustee), such surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Issuer hereby appoints the Trustee as its agent to receive all such surrenders,
notices and demands.

 



10

 

 

Section 3.03           Money for Payments To Be Held in Trust; Paying Agent.

 

The Issuer hereby appoints the Trustee to act as agent (in such capacity, the
“Paying Agent”) for the payment of principal and interest on the Notes and all
other amounts payable pursuant to the Sale and Servicing Agreement (including
without limitation the Priority of Payments) and this Indenture. As provided in
Section 3.01 hereof, all payments of amounts due and payable with respect to any
Notes that are to be made from amounts withdrawn from the Distribution Account
shall be made on behalf of the Issuer by the Paying Agent, and no amounts so
withdrawn from the Distribution Account for payments of Notes shall be paid over
to the Issuer except as provided in this Section 3.03 and in Section 3.05
hereof.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that no Paying Agent shall be appointed in a
jurisdiction that subjects payments on the Notes to withholding tax; provided
that unless such agent has short-term debt rated “P-1” by Moody’s or an
equivalent rating by Morningstar (if rated by Morningstar) it may not hold funds
pursuant to this Indenture overnight. The Issuer shall give prompt written
notice to the Trustee, the Rating Agency and the Noteholders of the appointment
or termination of any such agent and of the location and any change in the
location of any such office or agency.

 

By no later than 12:00 noon (New York, New York time) on the Business Day prior
to each Payment Date, and by no later than 12:00 noon (New York, New York time)
on any Redemption Date, as applicable, the Paying Agent (provided that
sufficient funds therefor are available) shall deposit or cause to be deposited
into the Distribution Account from amounts on deposit in the Collection Account
an aggregate sum sufficient to pay the amounts then becoming due, such sum to be
held in trust for the benefit of the Persons entitled thereto and (unless the
Trustee is the Paying Agent) shall promptly notify the Issuer in writing of its
action or failure so to act.

 

The Issuer will cause each party other than the Trustee that it appoints as
Paying Agent to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee (and if the Trustee acts as Paying
Agent, it hereby so agrees), subject to the provisions of this Section 3.03,
that such Paying Agent will:

 

i.hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

ii.at any time during the continuance of any Event of Default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;

 

iii.immediately resign as Paying Agent and forthwith pay to the Trustee all sums
held by it in trust for the payment of Notes if at any time it ceases to meet
the standards required to be met by a Paying Agent at the time of its
appointment; and

 



11

 

 

iv.to the extent such Paying Agent is located in, or makes payments within, the
United States, comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Trustee all sums held in trust by such Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which the
sums were held by such Paying Agent; and upon such payment by any Paying Agent
to the Trustee, such Paying Agent shall be released from all further liability
with respect to such money.

 

Subject to applicable laws with respect to escheat of funds, any money held by
the Paying Agent in trust for the payment of any amount due with respect to any
Note and remaining unclaimed for two years after such amount has become due and
payable shall be discharged from such trust and be paid to the Issuer on an
Issuer Order; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the Issuer), and all liability of the Paying
Agent with respect to such trust money shall thereupon cease; provided that the
Paying Agent, before being required to make any such repayment, shall at the
expense and direction of the Issuer cause to be published once, in an Authorized
Newspaper, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Issuer. The Trustee shall also adopt and employ, at the expense and
direction of the Issuer, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Trustee or of any other party
acting as Paying Agent, at the last address of record for each such Holder).

 

Section 3.04           Existence; Separate Legal Existence.

 

(a)       The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware (unless it becomes, or any successor Issuer hereunder is or becomes,
organized under the laws of any other state or of the United States, in which
case the Issuer will keep in full effect its existence, rights and franchises
under the laws of such other jurisdiction) and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes, the other Transaction Documents, the Indenture Collateral
and each other instrument or agreement included in the Indenture Collateral.

 

(b)       The Issuer shall:

 

(i)             Maintain its own deposit account or accounts, separate from
those of any Affiliate, with commercial banking institutions and in accordance
with the terms of this Indenture. The funds of the Issuer will not be diverted
to any other Person or for other than authorized uses of the Issuer.

 



12

 

 

(ii)            Ensure that it is at all times in compliance with its
organizational documents.

 

(iii)           Ensure that, to the extent that it jointly contracts with any of
its beneficial owners or Affiliates to do business with vendors or service
providers or to share overhead expenses, the costs incurred in so doing shall be
allocated fairly among such entities, and each such entity shall bear its fair
share of such costs. To the extent that the Issuer contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs. All material transactions between the Issuer and any of its
Affiliates shall be only at fair market value on an arm’s length basis and, as
applicable thereto, in accordance with the Sale and Servicing Agreement.

 

(iv)          Conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary limited liability
company formalities, including, but not limited to, holding all regular and
special board of trustees meetings, if any, as required under the terms of its
organizational documents appropriate to authorize all limited liability company
action, keeping separate and accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts.

 

(v)           Conduct its affairs in its own name, duly correct any known
misunderstandings regarding its separate identity and shall not take any action
or conduct its affairs in a manner that is likely to result in its separate
existence being ignored or its assets and liabilities being substantively
consolidated with any other Person in a bankruptcy, reorganization or other
insolvency proceeding.

 

(vi)          Conduct its affairs in accordance with the separateness provisions
set forth in Section 4 of the Issuer LLC Agreement.

 

Section 3.05           Payment of Principal and Interest.

 

The Issuer will duly and punctually pay the principal of and interest on the
Notes, in accordance with the terms of such Notes, this Indenture and the Sale
and Servicing Agreement (including the Priority of Payments therein). The Issuer
will cause to be distributed all amounts on deposit in the Distribution Account
on a Payment Date, or such other date selected by the Trustee pursuant to
Section 5.04(b) hereof, deposited therein pursuant to the Sale and Servicing
Agreement for the benefit of the Notes, to the applicable Noteholders. Amounts
properly withheld under the Code or any applicable state law by any Person from
a payment to any Noteholder of interest and/or principal shall be considered as
having been paid by the Issuer to such Noteholder for all purposes of this
Indenture.

 



13

 

 

Section 3.06           Protection of Indenture Collateral.

 

(a)        The Issuer shall cause each item of Indenture Collateral to be
Delivered in accordance with this Section 3.06(a), and the Trustee shall hold
each item of Indenture Collateral as Delivered, separate and apart from all
other property held by the Trustee. To the extent that any such Indenture
Collateral constitutes a deposit account that is maintained with U.S. Bank,
U.S. Bank hereby makes the agreements required under the UCC in order for such
deposit account to be Delivered. Notwithstanding any other provision of this
Indenture, the Trustee shall not hold any part of the Indenture Collateral
through an agent or nominee except as expressly permitted by this
Section 3.06(a).

 

For purposes of this Section 3.06, “Deliver” or “Delivery” means the taking of
the following steps by the Issuer:

 

(i)             with respect to such Indenture Collateral as constitutes an
instrument, causing the Trustee to take possession in the State of New York,
Minnesota, Illinois or Wisconsin of such instrument, indorsed to the Trustee or
in blank by an effective indorsement;

 

(ii)            with respect to such Indenture Collateral as constitutes
tangible chattel paper, goods, a negotiable document, or money, causing the
Trustee to take possession in the State of New York, Minnesota, Illinois or
Wisconsin of such tangible chattel paper, goods, negotiable document, or money;

 

(iii)           with respect to such Indenture Collateral as constitutes a
certificated security in bearer form, causing the Trustee to acquire possession
in the State of New York, Minnesota, Illinois or Wisconsin of the related
security certificate;

 

(iv)          with respect to such Indenture Collateral as constitutes a
certificated security in registered form, causing the Trustee to acquire
possession in the State of New York, Minnesota, Illinois or Wisconsin of the
related security certificate, indorsed to the Trustee or in blank by an
effective indorsement, or registered in the name of the Trustee, upon original
issue or registration of transfer by the issuer of such certificated security;

 

(v)            with respect to such Indenture Collateral as constitutes an
uncertificated security, causing the issuer of such uncertificated security to
register the Trustee as the registered owner of such uncertificated security;

 

(vi)          with respect to such of the Indenture Collateral as constitutes a
security entitlement, causing the Securities Intermediary to indicate by book
entry that the financial asset relating to such security entitlement has been
credited to the appropriate Transaction Account;

 

(vii)         with respect to such of the Indenture Collateral as constitutes an
account or a general intangible, causing to be filed with the Delaware Secretary
of State a properly completed UCC financing statement that names the Issuer as
debtor and the Trustee as secured party and that covers such account or general
intangible;

 



14

 

 

(viii)        with respect to such Indenture Collateral as constitutes a deposit
account, causing such deposit account to be maintained in the name of the
Trustee and causing the bank with which such deposit account is maintained to
agree in writing with the Trustee and the Issuer that (A) such bank will comply
with instructions originated by the Trustee or its designee directing
disposition of the funds in such deposit account without further consent of any
other person or entity, (B) such bank will not agree with any person or entity
other than the Trustee to comply with instructions originated by any person or
entity other than the Trustee, (C) such deposit account and the property
credited thereto will not be subject to any lien, security interest,
encumbrance, or right of set-off in favor of such bank or anyone claiming
through it (other than the Trustee), and (D) the State of New York will be the
bank’s jurisdiction of such bank for purposes of Article 9 of the UCC; or

 

(ix)            in the case of each of paragraphs (i) through (viii) above, such
additional or alternative procedures as may hereafter become appropriate to
grant a first priority perfected security interest in such items of Indenture
Collateral to the Trustee, consistent with applicable law or regulations.

 

In each case of Delivery contemplated herein, the Trustee or Custodian as bailee
for the Trustee, as applicable, shall make appropriate notations on its records
indicating that each such item of Indenture Collateral is held by the Trustee
pursuant to and as provided herein. Effective upon Delivery of any item of
Indenture Collateral, the Custodian as bailee for the Trustee shall be deemed to
have acknowledged that it holds such item of the Indenture Collateral as Trustee
hereunder for the benefit of the Noteholders. Any additional or alternative
procedures for accomplishing “Delivery” for purposes of paragraph (ix) of this
Section 3.06(a) shall be permitted only upon delivery to the Trustee or the
Custodian, as applicable, of an Opinion of Counsel to the effect that such
procedures are appropriate to grant a first priority perfected security interest
in the applicable type of collateral to the Trustee or the Custodian, as
applicable.

 

(b)       The Issuer intends the security interest Granted pursuant to this
Indenture in favor of the Trustee on behalf of the Noteholders to be prior to
all other liens in respect of the Indenture Collateral other than Permitted
Liens, and the Issuer shall take or shall cause the Servicer to take all actions
necessary to obtain and maintain at all times, for the benefit of the Trustee on
behalf of the Noteholders, a first lien on and a first priority, perfected
security interest in the Indenture Collateral, subject to any Permitted Liens
with respect thereto. In connection therewith, pursuant to Section 2.09 of the
Sale and Servicing Agreement, the Issuer shall cause to be delivered into the
possession of the Custodian as bailee of the Trustee as pledgee hereunder,
indorsed in blank, any “instruments” (within the meaning of the UCC), not
constituting part of chattel paper, evidencing any Loan which is part of the
Indenture Collateral and all other portions of the Loan Files. The Trustee
acknowledges and agrees that (i) it holds the Loan Assets delivered to it under
the Sale and Servicing Agreement for the benefit of the Issuer, and (ii) it
holds the Indenture Collateral delivered to it pursuant to this Indenture for
the benefit of the Noteholders. The Trustee agrees to maintain continuous
possession of such delivered instruments as pledgee hereunder and the Custodian
will maintain continuous possession of the Loan Files until this Indenture shall
have terminated in accordance with its terms or until, pursuant to the terms
hereof or of the Sale and Servicing Agreement, the Trustee is otherwise
authorized to release such instrument from the Indenture Collateral.
Notwithstanding anything to the contrary in this Section 3.06(b) or the other
provisions of the Indenture, the parties hereto acknowledge that the Custodian
is holding the Loan Files as bailee on behalf of the Trustee. The Trustee makes
no representations as to and shall not be responsible for or required to verify
or hold the Loan Files. The Issuer authorizes and shall cause to be filed a
financing statement that names the Issuer as debtor and the Trustee as secured
party to ensure the perfection of the interest of the Trustee in the Indenture
Collateral (including describing the Indenture Collateral as “all assets of the
Debtor whether now existing or hereafter acquired”). The Issuer will or will
cause the Servicer from time to time to prepare (or shall cause to be prepared),
execute and deliver all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and will take such other action necessary or advisable
to:

 



15

 

 

(i)             maintain or preserve the lien and security interest (and the
priority thereof) of this Indenture or carry out more effectively the purposes
hereof;

 

(ii)            perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture;

 

(iii)           enforce any of the Loans transferred to the Issuer as and to the
extent commercially reasonable and in accordance with the Sale and Servicing
Agreement; or

 

(iv)          preserve and defend title to the Indenture Collateral and the
rights of the Trustee and the Noteholders in such Indenture Collateral against
the claims of all persons and parties.

 

Except as otherwise provided in or permitted by the Sale and Servicing Agreement
or this Indenture, the Trustee shall not remove any portion of the Indenture
Collateral held by it that consists of money or is evidenced by an instrument,
certificate or other writing from the jurisdiction in which it was held at the
date of the most recent Opinion of Counsel delivered pursuant to Section 3.07
hereof (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 3.07(a)
hereof, if no Opinion of Counsel has yet been delivered pursuant to
Section 3.07(b) hereof) unless the Trustee shall have first received an Opinion
of Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property will continue to be maintained after
giving effect to such action or actions.

 

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute any financing statement, continuation statement or other instrument
required to be executed pursuant to this Section 3.06, provided, however, that
the Trustee shall not be obligated to execute or authorize such instruments
except at the written direction of the Issuer.

 

Section 3.07           Opinions as to Indenture Collateral.

 

(a)       On or before the Closing Date, the Issuer shall furnish to the Trustee
an Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the delivery of the Underlying Notes and
any other requisite documents, and with respect to the execution and filing of
any financing statements and continuation statements, as is necessary to perfect
and make effective the lien and security interest of this Indenture and reciting
the details of such action, or stating that, in the opinion of such counsel, no
such action is necessary to make such lien and security interest effective.

 



16

 

 

(b)       On or before June 30 in each calendar year, beginning in 2019, the
Servicer on behalf of the Issuer will furnish to the Trustee and the Rating
Agency an Opinion of Counsel at the expense of the Issuer either stating that,
in the opinion of such counsel, such action has been taken with respect to any
other requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as is necessary to maintain the
perfection of the lien and security interest created by this Indenture and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest. Such Opinion of Counsel shall also describe any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the lien and security interest of this Indenture until June 30 in
the following calendar year.

 

Section 3.08           Furnishing of Rule 144A Information.

 

The Issuer will furnish, upon the written request of any Noteholder or of any
owner of a beneficial interest therein, such information as is specified in
paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder or
Owner, (ii) to a prospective purchaser of such Note or interest therein who is a
Qualified Institutional Buyer and a Qualified Purchaser designated by such
Noteholder or Owner, or (iii) to the Trustee for delivery to such Noteholder,
Owner or prospective purchaser, in order to permit compliance by such Noteholder
or Owner with Rule 144A in connection with the resale of such Note or beneficial
interest therein by such Noteholder or Owner in reliance on Rule 144A unless, at
the time of such request, the Issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, or exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act.

 

Section 3.09           Performance of Obligations; Sale and Servicing Agreement.

 

(a)       The Issuer will punctually perform and observe all of its obligations
and agreements contained in this Indenture, the other Transaction Documents and
in the instruments and agreements included in the Indenture Collateral.

 

(b)       The Issuer may contract with other Persons to assist it in performing
its duties under this Indenture, the other Transaction Documents and the
instruments and agreements included in the Indenture Collateral, and any
performance of such duties by a Person identified to the Trustee in an Officer’s
Certificate of the Issuer shall be deemed to be action taken by the Issuer.
Initially, the Issuer has contracted with the Servicer to assist the Issuer in
performing its duties under this Indenture, the other Transaction Documents and
the instruments and agreements included in the Indenture Collateral.

 

(c)       The Issuer will not take any action or permit any action to be taken
by others which would release any Person from any of such Person’s covenants or
obligations under any of the documents relating to the Loans or under any
instrument included in the Indenture Collateral, or which would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any of the documents relating to the Loans or
any such instrument, except such actions as the Servicer is expressly permitted
to take in the Transaction Documents.

 



17

 

 

(d)       If a Responsible Officer of the Issuer shall have knowledge of the
occurrence of a Servicer Default, the Issuer shall promptly notify in writing
the Trustee and the Rating Agency thereof, and shall specify in such notice the
action, if any, the Issuer is taking in respect of such Servicer Default. If
such Servicer Default arises from the failure of the Servicer to perform any of
its duties or obligations under the Sale and Servicing Agreement with respect to
the Indenture Collateral, the Issuer may remedy such failure. So long as any
such Servicer Default shall be continuing, the Trustee may exercise its remedies
set forth in Section 8.02 of the Sale and Servicing Agreement. Unless granted or
permitted by the Holders of the Notes to the extent provided in Article VIII of
the Sale and Servicing Agreement, the Issuer may not waive any such Servicer
Default or terminate the rights and powers of the Servicer under the Sale and
Servicing Agreement.

 

Section 3.10           Negative Covenants.

 

So long as any Notes are Outstanding, the Issuer shall not:

 

(i)             except as expressly permitted by this Indenture or any other
Transaction Document, sell, transfer, exchange or otherwise dispose of any
portion the Indenture Collateral, unless directed to do so by the Trustee;

 

(ii)            claim any credit on, or make any deduction from the principal or
interest payable in respect of, the Notes (other than amounts properly withheld
from such payments under the Code or applicable state law), or assert any claim
against any present or former Noteholder by reason of the payment of the taxes
levied or assessed upon the Issuer;

 

(iii)           permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, permit any lien, charge, excise,
claim, security interest, mortgage or other encumbrance (other than the lien of
this Indenture or any other Transaction Document) to be created on or extend to
or otherwise arise upon or burden the Indenture Collateral or any part thereof
or any interest therein or the proceeds thereof (except for Permitted Liens) or
permit the lien of this Indenture not to constitute a valid first priority
security interest in the Indenture Collateral (subject to Permitted Liens);

 

(iv)           except as contemplated in the Transaction Documents, dissolve or
liquidate in whole or in part;

 

(v)           engage in any activities other than financing, acquiring, owning,
pledging and managing the Loans as contemplated by the Transaction Documents and
activities incidental to those activities; or

 

(vi)          incur, assume or guarantee any indebtedness other than
indebtedness evidenced by the Notes or indebtedness otherwise permitted by the
Transaction Documents.

 



18

 

 

Section 3.11           Annual Statement as to Compliance.

 

The Issuer will deliver to the Trustee and the Rating Agency, within 90 days
after the end of each calendar year (commencing with the calendar year ending
2018), an Officer’s Certificate stating, as to the Person signing such Officer’s
Certificate, that:

 

(i)             a review of the activities of the Issuer during such year and of
its performance under this Indenture has been made under such Person’s
supervision or direction; and

 

(ii)            to the best of such Person’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been such a default in its compliance
with any such condition or covenant, specifying each such default known to such
Person and the nature and status thereof.

 

Section 3.12           [Reserved].

 

Section 3.13           Representations and Warranties Concerning the Loans.

 

The Issuer has pledged to the Trustee for the benefit of the Noteholders all of
its rights under the Sale and Servicing Agreement (except for the Excluded
Property), and the Trustee has the benefit of the representations and warranties
made by the Originator in such documents concerning the Loans transferred into
the Loan Assets and the right to enforce any remedy against the Originator
provided in the Sale and Servicing Agreement, to the same extent as though such
representations and warranties were made directly to the Trustee.

 

Section 3.14           Review of Loan Files.

 

The Custodian, on behalf of the Trustee, for the benefit of the Noteholders
shall review the Loan Files as provided in Section 2.11 of the Sale and
Servicing Agreement.

 

Section 3.15           Sale and Servicing Agreement.

 

In order to facilitate the servicing of the Loans, the Issuer authorizes the
Servicer, in the name and on behalf of the Trustee and the Issuer, and the
Trustee accepts such appointment, to perform its respective duties and
obligations under the Sale and Servicing Agreement and the rights of the Trustee
pursuant to the third sentence of Section 8.01 hereof. The Trustee agrees to
perform its express obligations under the Sale and Servicing Agreement in
accordance with the terms thereof.

 

Section 3.16           Amendments to Sale and Servicing Agreement.

 

The Trustee may enter into any amendment or supplement to the Sale and Servicing
Agreement only in accordance with Section 13.01 of the Sale and Servicing
Agreement. The Trustee may, in its reasonable discretion, decline to enter into
or consent to any such supplement or amendment if its own rights, duties or
immunities shall be adversely affected in any material respect.

 



19

 

 

Section 3.17           Servicer as Agent and Bailee of Trustee.

 

Solely for purposes of perfection under Section 9-313 of the UCC or other
similar applicable law, rule or regulation of the state in which such property
is held by the Servicer, the Trustee hereby acknowledges that the Servicer is
acting as agent and bailee of the Trustee in holding any documents released to
the Servicer pursuant to the Sale and Servicing Agreement as well as any other
items constituting a part of the Indenture Collateral which from time to time
come into the possession of the Servicer. It is intended that, by the Servicer’s
execution and delivery of the Sale and Servicing Agreement, the Trustee, as a
secured party, will be deemed to have possession of such documents, such moneys
and such other items for purposes of Section 9-313 of the UCC of the state in
which such property is held by the Servicer.

 

Section 3.18           Investment Company Act of 1940.

 

The Issuer shall not and the Trustee shall not knowingly take any action that
would cause the Issuer or the pool of Indenture Collateral to be required to
register as an “investment company” under the 1940 Act (or any successor or
amendatory statute).

 

Section 3.19           Issuer May Consolidate, etc., Only on Certain Terms.

 

(a)       The Issuer shall not consolidate or merge with or into any other
Person, unless:

 

(i)             the Person (if other than the Issuer) formed by or surviving
such consolidation or merger shall be a Person organized and existing under the
laws of the United States or any state thereof or the District of Columbia and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee in form satisfactory to the Trustee, the due and
punctual payment of the principal of and interest on all Notes, and the
performance or observance of every agreement and covenant of this Indenture, the
Notes and each other Transaction Document on the part of the Issuer to be
performed or observed, all as provided herein and therein;

 

(ii)            immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

 

(iii)           the Majority Noteholders have consented in writing to such
transaction (and written notice thereof has been provided to the Rating Agency);

 

(iv)           the Issuer shall have received an Opinion of Counsel (and shall
have delivered copies thereof to the Trustee on which the Trustee may
conclusively rely) to the effect that such transaction will not have any
material adverse tax consequence to the Issuer, any Noteholder;

 

(v)           all action that is necessary to maintain the lien and security
interest created by this Indenture, and the perfection and priority thereof,
shall have been taken and an Opinion of Counsel to such effect shall, if
requested by the Trustee or the Majority Noteholders, have been delivered to the
Trustee; and

 

(vi)           the Issuer shall have delivered to the Trustee an Officer’s
Certificate and Opinion of Counsel (which may conclusively rely on the Officer’s
Certificate with respect to clauses (ii) and (iii) above and as to the taking of
any action required by such Opinion of Counsel as it relates to clause (v)
above) each stating that such consolidation or merger complies with this
Section 3.19 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 



20

 

 

(b)            Except as otherwise permitted hereunder or under the Transaction
Documents, the Issuer shall not convey or transfer all or substantially all of
its properties or assets, including those included in the Indenture Collateral,
to any Person, unless:

 

(i)         the Person that acquires by conveyance or transfer the properties
and assets of the Issuer the conveyance or transfer of which is hereby
restricted shall be a United States citizen or a Person organized and existing
under the laws of the United States or any state thereof or the District of
Columbia, expressly assumes, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form and substance reasonably satisfactory to the
Trustee, the due and punctual payment of the principal of and interest on all
Notes, and the performance of each other Transaction Document, and the
performance or observance of every agreement and covenant of this Indenture, the
Notes and each other Transaction Document on the part of the Issuer to be
performed or observed, all as provided herein, expressly agrees by means of such
supplemental indenture that all right, title and interest so conveyed or
transferred shall be subject and subordinate to the rights of the Holders of the
Notes as provided in the Transaction Documents, and unless otherwise provided in
such supplemental indenture, expressly agrees to indemnify, defend and hold
harmless the Issuer against and from any loss, liability or expense arising
under or related to this Indenture and the Notes arising from such transfer;

 

(ii)        immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(iii)       the Majority Noteholders have consented in writing to such
transaction (and written notice thereof has been provided to Rating Agency);

 

(iv)       the Issuer shall have received an Opinion of Counsel (and shall have
delivered copies thereof to the Trustee on which the Trustee shall be entitled
to rely) to the effect that such transaction will not have any material adverse
tax consequence to the Issuer or any Noteholder;

 

(v)        any action that is necessary to maintain the lien and security
interest created by this Indenture shall have been taken; and

 

(vi)       the Issuer shall have delivered to the Trustee an Officer’s
Certificate and Opinion of Counsel (which may conclusively rely on a certificate
of the transferee as to the transferee’s citizenship, if applicable, and on the
Officer’s Certificate with respect to clauses (ii) and (iii) above and to the
taking of any action required by such Opinion of Counsel as it relates to clause
(v) above) each stating that such conveyance or transfer, and such supplemental
indenture, comply with this Section 3.19 and that all conditions precedent
herein provided for relating to such transaction have been complied with.

 



21

 

 

Section 3.20       Successor or Transferee.

 

(a)       Upon any consolidation or merger of the Issuer in accordance with
Section 3.19(a) hereof, the Person formed by or surviving such consolidation or
merger (if other than the Issuer) shall succeed to, and be substituted for, and
may exercise every right and power of, the Issuer under this Indenture with the
same effect as if such Person had been named as the Issuer herein.

 

(b)       Upon a conveyance or transfer of all or substantially all of the
assets and properties of the Issuer pursuant to Section 3.19(b) hereof, the
Issuer will be released from every covenant and agreement of this Indenture to
be observed or performed on the part of the Issuer with respect to the Notes
immediately upon the delivery of written notice to the Trustee stating that the
Issuer is to be so released.

 

Section 3.21        No Other Business.

 

The Issuer shall not engage in any business other than financing, purchasing,
owning, selling, managing and enforcing the Loans and Related Property,
including through any subsidiaries permitted pursuant to Section 5.13 of the
Sale and Servicing Agreement, in the manner contemplated by this Indenture and
the other Transaction Documents and all activities incidental thereto, issuing
the Notes and as otherwise expressly permitted in the Transaction Documents.

 

Section 3.22        No Borrowing; Use of Proceeds.

 

The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except for the Notes and any other
indebtedness permitted by the Transaction Documents. In consideration of the
Originator’s transfer of the Initial Loans to the Issuer, the Issuer will
transfer the Initial Advance to the Originator on the Closing Date.

 

Section 3.23        Guarantees, Loans, Advances and Other Liabilities.

 

Except as contemplated by this Indenture or the other Transaction Documents, the
Issuer shall not make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuring another’s
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person, other than any subsidiary established
by the Issuer pursuant to Section 5.10 of the Sale and Servicing Agreement.

 

Section 3.24        Capital Expenditures.

 

The Issuer shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty).

 



22

 

 

Section 3.25        Representations and Warranties of the Issuer.

 

The Issuer represents and warrants as of the date hereof and as of each Transfer
Date, as follows:

 

(a)       Power and Authority. It has full power, authority and legal right to
execute, deliver and perform its obligations as Issuer under this Indenture and
the Notes (the foregoing documents, the “Issuer Documents”) and under each of
the other Transaction Documents to which the Issuer is a party.

 

(b)       Due Authorization and Binding Obligation. The execution and delivery
of the Issuer Documents and the other Transaction Documents to which the Issuer
is a party, and the consummation of the transactions provided for therein have
been duly authorized by all necessary action on its part. Each of the Issuer
Documents and the other Transaction Documents to which the Issuer is a party
constitutes the legal, valid and binding obligation of the Issuer and is
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(c)       No Conflict. The execution and delivery of the Issuer Documents and
the other Transaction Documents to which the Issuer is a party, the performance
of the transactions contemplated thereby and the fulfillment of the terms
thereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Issuer is a party or by which it or any
of its property is bound.

 

(d)       No Violation. The execution and delivery of the Issuer Documents and
the other Transaction Documents to which the Issuer is a party, the performance
of the transactions contemplated thereby and the fulfillment of the terms
thereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)       All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or any Governmental Authority required in
connection with the execution and delivery of the Issuer Documents and the other
Transaction Documents to which the Issuer is a party, the performance of the
transactions contemplated thereby and the fulfillment of the terms thereof have
been obtained.

 

(f)       No Proceedings. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Issuer, threatened, against the Issuer or any of its respective
properties or with respect to the Issuer Documents or any other Transaction
Document to which the Issuer is a party that, if adversely determined, would
have a material adverse effect on the business, properties, assets or condition
(financial or otherwise) of the Issuer or the transactions contemplated by the
Issuer Documents or any of the other Transaction Documents to which the Issuer
is a party.

 

(g)       Organization and Good Standing. The Issuer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the requisite power to own its assets and to
transact the business in which it is currently engaged, and had at all relevant
times, and now has, all necessary power, authority and legal right under its
organizational documents and under Applicable Law to acquire, own and pledge the
Indenture Collateral.

 



23

 

 

(h)       1940 Act. The Issuer is not an “investment company” within the meaning
of the 1940 Act.

 

(i)        Location. The Issuer is located (within the meaning of Article 9 of
the UCC) in the State of Delaware. The Issuer agrees that it will not change its
location (within the meaning of Article 9 of the UCC) without at least 30 days
prior written notice to the Originator, the Servicer, the Trustee and the Rating
Agency and without taking all actions that are necessary to maintain the
perfection of the lien of this Indenture and, at the request of the Majority
Noteholders, delivering an Opinion of Counsel to such effect to the Trustee.

 

(j)        Security Interest in Collateral.

 

This Indenture creates a valid, continuing and enforceable security interest (as
defined in the applicable UCC) in the Indenture Collateral in favor of the
Trustee, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Issuer;

 

(i)         the Indenture Collateral constitutes “general intangibles,”
“instruments,” “accounts,” “investment property,” or “chattel paper,” within the
meaning of the applicable UCC;

 

(ii)        the Issuer owns and has good and marketable title to the Indenture
Collateral free and clear of any Lien (other than Permitted Liens), claim or
encumbrance of any Person;

 

(iii)       the Issuer has received all consents and approvals required by the
terms of the Indenture Collateral to the pledge of the Indenture Collateral
hereunder to the Trustee;

 

(iv)       the Issuer has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Indenture
Collateral granted to the Trustee under this Indenture;

 

(v)        other than the security interest granted by the Issuer pursuant to
this Indenture and any Permitted Liens, the Issuer has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Indenture
Collateral. The Issuer has not authorized the filing of and is not aware of any
financing statements against the Issuer that include a description of collateral
covering the Indenture Collateral other than any financing statement (A)
relating to the security interest granted by the Issuer under this Indenture, or
(B) that has been terminated or for which a release or partial release (that
covers any Indenture Collateral) has been filed. The Issuer is not aware of the
filing of any judgment or tax Lien filings against the Issuer;

 



24

 

 

(vi)       each Underlying Note or Underlying Notes that constitute or evidence
the Loan Assets has been or will be delivered to the Custodian in accordance
with Section 2.09 of the Sale and Servicing Agreement;

 

(vii)      the Issuer has received a written acknowledgment from the Custodian
that the Custodian is holding, in accordance with Section 2.09 of the Sale and
Servicing Agreement, any Underlying Notes that constitute or evidence any Loan
Assets solely on behalf of and for the benefit of the Noteholders;

 

(viii)     none of the Underlying Notes that constitute or evidence the
Indenture Collateral has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Issuer and
the Trustee.

 

The representations and warranties in Section 3.25(j) hereof shall survive the
termination of this Indenture.

 

(k)       Solvency. At the time of and after giving effect to each conveyance of
Loan Assets under the Sale and Servicing Agreement, the Issuer is Solvent on and
as of the date thereof.

 

Section 3.26        Restricted Payments.

 

The Issuer shall not, directly or indirectly, (a) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to any owner of a beneficial interest in
the Issuer or otherwise with respect to any ownership or equity interest or
security in or of the Issuer, (b) redeem, purchase, retire or otherwise acquire
for value any such ownership or equity interest or security or (c) set aside or
otherwise segregate any amounts for any such purpose; provided that the Issuer
may make, or cause to be made, (i) distributions to or at the direction of the
Issuer as contemplated by, and to the extent funds are available for such
purpose under, the Sale and Servicing Agreement (including without limitation
Sections 7.02(f), 7.05(a), 7.05(b) and 7.05(c) thereof), (ii) payments to the
Servicer pursuant to the terms of the Sale and Servicing Agreement or the other
Transaction Documents and (iii) payments to the Trustee pursuant to terms of the
Sale and Servicing Agreement. The Issuer shall not, directly or indirectly, make
payments to or distributions from the Distribution Account except in accordance
with this Indenture and the other Transaction Documents. Any distributions
permitted pursuant to this Indenture, the Sale and Servicing Agreement and the
Transaction Documents shall be deemed to be free and clear of the Lien of this
Indenture.

 

Section 3.27        Notice of Events of Default, Amendments and Waivers.

 

Promptly upon a Responsible Officer becoming aware thereof, the Issuer shall
give the Trustee and the Rating Agency prompt written notice of each Event of
Default hereunder, of each Servicer Default under the Sale and Servicing
Agreement, of any material default or material breach of any other Transaction
Document, and of any amendment or waiver of any Transaction Document.

 



25

 

 

Section 3.28        Further Instruments and Acts.

 

Upon request of the Trustee, the Issuer will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture (provided nothing
herein shall be deemed to impose an obligation on the Trustee to so request).

 

Section 3.29        Statements to Noteholders.

 

The Trustee shall make available on its internet website at
https://pivot.usbank.com to each Noteholder and the Rating Agency on a password
protected basis the Monthly Reports prepared by the Servicer pursuant to
Article IX of the Sale and Servicing Agreement; provided the Trustee shall have
no obligation to provide such information described in this Section 3.29 until
it has received the requisite information from the Originator or the Servicer
and provided, further, upon written direction from the Issuer, the Trustee may
provide access to such internet website to any other party that the Issuer may
designate in such direction. The Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

 

The Trustee’s internet website shall be initially located at
https://pivot.usbank.com or at such other address as shall be specified by the
Trustee from time to time in writing to the Noteholders, the parties to the
Transaction Documents and the Issuer (who shall promptly forward the same to the
Rating Agency). In connection with providing access to the Trustee’s internet
website, the Trustee may (other than with respect to the parties to the
Transaction Documents and the Rating Agency) require registration and the
acceptance of a disclaimer. The Trustee shall be permitted to change the method
by which the Monthly Reports are distributed in order to make such distributions
more convenient and/or more accessible to the Holders. The Trustee shall not be
liable for the information that is disseminated in accordance with this
Indenture.

 

Section 3.30        Grant of Subsequent Loans and Substitute Loans.

 

In consideration of the delivery of Loans transferred on each Transfer Date
pursuant to and in accordance with the terms of the Sale and Servicing
Agreement, and simultaneously with the transfer of the Subsequent Loans and/or
Substitute Loans, as applicable, the Issuer will cause the related Loan File to
be delivered to the Trustee or the Custodian, its bailee.

 

Section 3.31        FATCA Information.

 

The Issuer represents, warrants and covenants to the Trustee that, (i) to the
best of the Issuer’s knowledge, the Trustee is not obligated in respect of any
payments to be made by it pursuant to this Indenture, to make any withholding or
deduction pursuant to an agreement described in Section 1471(b) of the Code or
otherwise imposed pursuant to Sections 1471 through 1474 of the Code and any
regulations or agreements thereunder or official interpretations thereof (“FATCA
Withholding Tax”); (ii) the Issuer will require the Noteholders or the
beneficial holders of Notes to collect and provide the Noteholder FATCA
Information to the Issuer or the Trustee. The Issuer will provide the Noteholder
FATCA Information to the Trustee promptly after receipt from any Noteholder or
the beneficial holders of any Note; and (iii) to the extent the Issuer
determines that FATCA Withholding Tax is applicable, it will promptly notify the
Trustee of such fact.

 



26

 

 


Article IV
THE NOTES; SATISFACTION AND DISCHARGE OF INDENTURE

 

Section 4.01        The Notes.

 

The Notes shall be issued as Physical Notes.

 

The Notes shall, on original issue, be executed on behalf of the Issuer and
authenticated and delivered by the Trustee upon receipt of an Issuer Order.

 

Section 4.02        Registration of Transfer and Exchange of Notes.

 

(a)       The Trustee shall cause to be kept a Note Register (the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer shall provide for the registration of Notes and the registration of
transfers and exchanges of Notes as herein provided. The Trustee shall be “Note
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided. The Note Register shall contain the name, note numbers and remittance
instructions.

 

(b)       Each Note shall be issued in minimum denominations of not less than
the Minimum Denomination, so that on the Closing Date the sum of the
denominations of all outstanding Notes shall equal an amount up to the
Commitment Amount. On the Closing Date and pursuant to an Issuer Order, the
Trustee will execute and authenticate Physical Notes all in an aggregate
principal amount that shall equal the Commitment Amount.

 

(c)       The maximum Aggregate Outstanding Note Balance shall be the Commitment
Amount.

 

(d)       The Trustee, the Note Registrar, the Servicer, the Paying Agent and
the Issuer shall recognize the Holders of the Physical Notes as Noteholders
hereunder.

 

(e)       Upon surrender for registration of transfer of any Note at the office
of the Note Registrar and, upon satisfaction of the conditions set forth below,
the Issuer shall execute, in the name of the designated transferee or
transferees, a new Note and of the same aggregate Percentage Interest and dated
the date of authentication by the Trustee. The Note Registrar shall maintain a
record of any such transfer and deliver it to the Issuer, Servicer or Trustee
upon request.

 

(f)       At the option of the Noteholders, Notes may be exchanged for other
Notes in authorized denominations, upon surrender of the Notes to be exchanged
at the Corporate Trust Office. Whenever any Notes are so surrendered for
exchange, the Issuer shall execute the Notes which the Noteholder making the
exchange is entitled to receive. Every Note presented or surrendered for
transfer or exchange shall be accompanied by wiring instructions, if applicable,
in the form of Exhibit C hereto. The preceding provisions of this section
notwithstanding, the Issuer shall not be required to make and the Note Registrar
shall not register transfers or exchanges of Notes called for redemption.

 



27

 

 

(g)       No service charge shall be made for any transfer or exchange of Notes,
but prior to transfer the Note Registrar may require payment by the transferor
of a sum sufficient to cover any tax or governmental charge that may be imposed
in connection with any transfer or exchange of Notes.

 

All Notes surrendered for payment, transfer and exchange or redemption shall be
marked canceled by the Note Registrar and retained and destroyed in accordance
with its policies and procedures.

 

(h)       By acceptance of a Physical Note, whether upon original issuance or
subsequent transfer, each Holder of such a Note acknowledges the restrictions on
the transfer of such Note set forth in the Securities Legend and agrees that it
will transfer such Note only as provided herein. In addition, the following
restrictions shall apply with respect to the transfer and registration of
transfer to a transferee that takes delivery in the form of a Physical Note:

 

(i)         The Note Registrar shall register the transfer of an Physical Note
if the requested transfer is being made to a transferee who has provided the
Note Registrar with a Rule 144A Certification or to a transferee who is an
Affiliate of the Originator in a transfer which otherwise complies with
Section 4.02(j) hereof; or

 

(ii)       The Note Registrar shall register the transfer of any Physical Note
if (A) the transferor has advised the Note Registrar in writing that the Note is
being transferred to a Person that is both an Institutional Accredited Investor
and a Qualified Purchaser; (B) prior to the transfer the transferee furnishes to
the Note Registrar a Transferee Letter; and (C) such transfer otherwise complies
with Section 4.02(j) hereof.

 

(i)        Subject to the restrictions on transfer and exchange set forth in
this Section 4.02, the Holder of any Physical Note may transfer or exchange the
same in whole or in part (in a Note balance amount or amounts not less than the
applicable Minimum Denomination) by surrendering such Note at the Corporate
Trust Office, or at the office of any transfer agent, together with an executed
instrument of assignment and transfer satisfactory in form and substance to the
Note Registrar in the case of transfer and a written request for exchange in the
case of exchange.

 

(j)        (i) No transfer of any Note shall be made unless such transfer is
exempt from the registration requirements of the Securities Act and any
applicable state securities laws or is made in accordance with the Securities
Act and such laws. No transfer of any Note shall be made if such transfer would
require the Issuer to register as an “investment company” under the 1940 Act. In
the event of any such transfer, unless such transfer is made in reliance upon
Rule 144A under the Securities Act or Regulation S under the Securities Act or
is a transfer of an Physical Note to an Affiliate of the Originator, (A) the
Trustee may require a written Opinion of Counsel acceptable to and in form and
substance reasonably satisfactory to the Trustee that such transfer may be made
pursuant to an exemption, describing the applicable exemption and the basis
therefor, from said Act and laws or is being made pursuant to said Act and laws,
which Opinion of Counsel shall not be an expense of the Trustee, the Issuer, or
the Servicer and (B) the Trustee shall require the transferee to execute a
Transferee Letter certifying to the Issuer and the Trustee the facts surrounding
such transfer, which Transferee Letter or certification shall not be an expense
of the Trustee, the Issuer or the Servicer. The Holder of a Note desiring to
effect such transfer shall, and by accepting a Note and the benefits of this
Indenture does hereby agree to, indemnify the Trustee, the Issuer, the Servicer
and the Initial Purchasers against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.
None of the Issuer, the Trustee, or the Servicer is obligated to register or
qualify any Note under the Securities Act or any state or international
securities laws.

 



28

 

 

(ii)        If, at any time, any Holder of any Note is not both a Qualified
Purchaser and either (A) a Qualified Institutional Buyer, (B) an Institutional
Accredited Investor or (C) a non-U.S. Person that acquired such Note outside of
the United States in compliance with Regulation S (any such person, a
“Non-Permitted Holder”), the Issuer shall, promptly after obtaining actual
knowledge that such person is a Non-Permitted Holder, send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within 30 days of the
date of such notice. If such Non-Permitted Holder fails to transfer such Notes,
the Issuer shall have the right, without further notice to the Non-Permitted
Holder, to sell such Notes or interests in such Notes to a purchaser selected by
the Issuer that is not a Non-Permitted Holder on such terms and by such means as
the Issuer may choose in its sole discretion. The Holder of each Note, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the Notes,
agrees to cooperate with the Issuer and the Trustee to effect such transfers.
The proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale, shall be remitted to the Non-Permitted Holder.

 

(k)       No Note, or any interest therein, may be acquired directly or
indirectly by, for, on behalf of or with any assets of an employee benefit plan
as defined in Section 3(3) of ERISA that is subject to Title I of ERISA, any
plan described in and subject to Section 4975 of the Code (collectively, a
“Plan”) or governmental, non-U.S. or church plan or arrangement subject to any
federal, state, local or non-U.S. law or regulation substantively similar or of
similar effect to the foregoing provisions of ERISA or the Code (“Similar Law”)
unless it represents or is deemed to represent that its acquisition and holding
of the Note will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code by reason of any of
Section 408(b)(17) of ERISA or Section 4975(d)(20) of the Code, Prohibited
Transaction Class Exemption (“PTCE”) 96-23, PTCE 95-60, PTCE 91-38, PTCE 90-1,
PTCE 84-14, each as amended, or an exemption similar to the foregoing exemptions
or, in the case of a governmental, non-U.S. or church plan or arrangement
subject to Similar Law, will not constitute or result in a non-exempt violation
of Similar Law. Such representation shall be made in a certification from the
transferee to the Trustee.

 

(l)        The Trustee and Note Registrar shall not be responsible for
ascertaining whether any transfer complies with, or otherwise monitoring or
determining compliance with, the requirements or terms of the Securities Act,
applicable state or international securities laws, ERISA, the Code or the 1940
Act; except that if a transfer certificate or opinion is specifically required
by the terms of this Section to be provided to the Trustee or the Note Registrar
by a prospective transferee or transferor, the Trustee or Note Registrar, as
applicable, shall be under a duty to receive and examine the same to determine
whether it conforms substantially on its face to the applicable requirements of
this Section 4.02.

 



29

 

 

(m)      Any Note may be cancelled by the Note Registrar without any notice to
or approval of any Noteholder in accordance with Section 4.03 hereof or once
such Note has been properly surrendered for (i) final payment, (ii) transfer and
exchange or (iii) redemption. Any Note acquired by the Issuer or otherwise
surrendered for cancellation or marked as abandoned by Holder thereof will be
cancelled by the Note Registrar only upon receipt of written consent thereto
from both the Servicer and the Majority Noteholders.

 

(n)       Each Noteholder and each Owner of a Note shall be deemed to
acknowledge that (i) none of the Issuer, the Servicer, the Trustee, the
Custodian, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Owner; and (ii) such Owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Issuer, the Servicer, the Trustee, the Custodian or any of
their respective affiliates.

 

(o)       Each Noteholder shall be deemed to have acknowledged and agreed that
(i) it may not transfer any portion of the Notes during the Investment Period
unless the Issuer shall have consented to such transfer in its sole discretion
and any such transferee shall have entered into an agreement to make Advances
under the same terms as the Initial Purchasers, such agreement to be in form
satisfactory to the Issuer in its sole discretion and (ii) following the
Investment Period, each Noteholder may not transfer any portion of the Notes
unless the Issuer shall have consented to such transfer, such consent not to be
unreasonably withheld.

 

Section 4.03        Mutilated, Destroyed, Lost or Stolen Notes.

 

If (a) any mutilated Note is surrendered to the Trustee, or the Trustee receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(b) there is delivered to the Trustee such security or indemnity as may be
required by it to hold the Issuer and the Trustee harmless, then, in the absence
of notice to the Issuer, the Note Registrar or the Trustee that such Note has
been acquired by a protected purchaser, the Issuer shall execute, and upon its
request the Trustee shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a replacement Note;
provided that if any such destroyed, lost or stolen Note, but not a mutilated
Note, shall have become or within seven days shall be due and payable, or shall
have been called for redemption, instead of issuing a replacement Note, the
Issuer may pay such destroyed, lost or stolen Note when so due without surrender
thereof. If, after the delivery of such replacement Note or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a protected purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Trustee shall be entitled to recover such replacement Note (or such
payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuer or the Trustee in
connection therewith.

 



30

 

 

Upon the issuance of any replacement Note under this Section 4.03, the Issuer
may require the payment by the Holder of such Note of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other reasonable expenses (including the fees and expenses of the Trustee)
connected therewith.

 

Every replacement Note issued pursuant to this Section 4.03 in replacement of
any mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section 4.03 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

Section 4.04        Payment of Principal and Interest; Defaulted Interest.

 

(a)       The Notes shall accrue interest during each Interest Period as
calculated in accordance with the Sale and Servicing Agreement. Any installment
of interest or principal, if any, payable on any Note which is punctually paid
or duly provided for by the Issuer on the applicable Payment Date shall be paid
to the Person in whose name such Note is registered on the Record Date, in the
manner set forth in Section 7.04 of the Sale and Servicing Agreement, except
that the Redemption Price for any Note called for redemption pursuant to
Article X hereof shall be payable as provided in Section 4.04(b) or Article X
hereof, as applicable. The funds represented by any such checks returned
undelivered shall be held in accordance with Section 3.03 hereof.

 

(b)       The principal of each Note shall be payable on each Payment Date to
the extent of funds available therefor in accordance with the Priority of
Payments as provided in the Sale and Servicing Agreement. Notwithstanding the
foregoing, the entire unpaid principal amount of the Notes shall be due and
payable, if not previously paid, on the date on which an Event of Default shall
have occurred and be continuing, if the Trustee with the consent or at the
direction of the Super-Majority Noteholders has declared the Notes to be
immediately due and payable in the manner provided in Section 5.02 hereof. All
principal payments among the Notes shall be made in the order and priorities set
forth herein and in the Sale and Servicing Agreement and all principal payments
on the Notes shall be made pro rata to the Noteholders. The Trustee shall notify
the Person in whose name a Note is registered at the close of business on the
Record Date preceding the Payment Date on which the Issuer expects that the
final installment of principal of and interest on such Note will be paid;
provided that the Issuer or Servicer shall have provided the Trustee with timely
notice of such expectation. Such notice shall be mailed or transmitted by
facsimile prior to such final Payment Date and shall specify that such final
installment will be payable only upon presentation and surrender of such Note
and shall specify the place where such Note may be presented and surrendered for
payment of such installment. Notices in connection with a redemption shall be
given to Noteholders as provided in Article X.

 



31

 

 

Section 4.05        Tax Treatment.

 

(a)       The Issuer has entered into this Indenture, and the Notes will be
issued, with the intention that, for federal, state and local income, business
and franchise tax purposes, (i) the Notes will qualify as indebtedness secured
by the Indenture Collateral and (ii) the Issuer shall not be treated as an
association, taxable mortgage pool or publicly traded partnership taxable as a
corporation. The Issuer, by entering into this Indenture, and each Noteholder,
by the acceptance of any such Note (and each Owner, by its acceptance of an
interest in the applicable Note), agree to treat such Notes for federal, state
and local income and franchise tax purposes as indebtedness of the Issuer. Each
Holder of any such Note agrees that it will cause any Owner acquiring an
interest in a Note through it to comply with this Indenture as to treatment of
indebtedness under applicable tax law, as described in this Section 4.05. The
parties hereto agree that they shall not cause or permit the making, as
applicable, of any election under Treasury Regulation Section 301.7701-3 whereby
the Issuer or any portion thereof would be treated as a corporation for federal
income tax purposes and, except as required by the terms of this Indenture or
applicable law, shall not file tax returns for the Issuer, but shall treat the
Issuer as a disregarded entity for federal income tax purposes (unless, pursuant
to Section 4.05(b)(ii) hereof, the Issuer is treated as partnership). The
provisions of this Indenture shall be construed in furtherance of the foregoing
intended tax treatment.

 

(b)       All payments made by the Issuer under the Notes will be made without
any deduction or withholding for or on the account of any tax unless such
deduction or withholding is required by applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If the
Issuer is so required to deduct or withhold it will provide notice to the
Trustee of such requirement promptly after a Responsible Officer becomes aware
thereof, and the Issuer will not be obligated to pay to the holder of any such
Note any additional amounts in respect of such withholding or deduction.

 

(c)       Each Holder and each Owner, by acceptance of such Note or its interest
in such Note, shall be deemed to understand and acknowledge that failure to
provide the Issuer, the Trustee or any other party acting as Paying Agent with
the applicable U.S. federal income tax certifications (generally, an Internal
Revenue Service Form W-9 (or successor applicable form) in the case of a person
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code or an appropriate Internal Revenue Service Form W-8 (or successor
applicable form) in the case of a person that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code) may result in amounts
being withheld from payments in respect of such Note.

 

(d)       Each Holder of a Note or an interest therein, by acceptance of such
Note or such interest, will be deemed to have agreed to provide the Trustee with
its Noteholder Tax Identification Information and, to the extent FATCA
Withholding Tax is applicable, its Noteholder FATCA Information. In addition,
each holder of a Note will be deemed to understand that the Trustee has the
right to withhold interest payable with respect to the Note (without any
corresponding gross-up) on any Owner that fails to comply with the foregoing
requirements.

 



32

 

 

Section 4.06       Satisfaction and Discharge of Indenture.

 

(a)       The following shall survive the satisfaction and discharge of this
Indenture: (i) rights of registration of transfer and exchange; (ii)
substitution of mutilated, destroyed, lost or stolen Notes pursuant to
Section 4.03 hereof; (iii) rights of Noteholders to receive payments of
principal thereof and interest thereon; (iv) Sections 3.03, 3.04, 3.06, 3.10,
3.19, 3.21, 3.22, 4.05, 6.07, 11.15 hereof and the second sentence of
Section 11.16 hereof; (v) the rights, obligations and immunities of the Trustee
hereunder (including the rights of the Trustee under Section 6.07 hereof and the
obligations of the Trustee under Section 4.07 hereof) and (vi) the rights of
Noteholders as beneficiaries hereof with respect to the property so deposited
with the Trustee payable to all or any of them. This Indenture shall cease to be
of further effect with respect to the Notes (and the Trustee, on written demand
of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Notes) when:

 

(A)       either

 

(1)       all Notes theretofore authenticated and delivered (other than
(i) Notes that have been destroyed, lost or stolen and that have been replaced
or paid as provided in Section 4.03 hereof and (ii) Notes for whose payment
money has theretofore been deposited into trust or segregated and held in trust
by the Issuer and thereafter repaid to the Issuer or discharged from such trust,
as provided in Section 3.03 hereof) have been delivered to the Trustee for
cancellation (two Business Days prior to the final Payment Date) pursuant to
Section 4.02(v) hereof; or

 

(2)       all Notes not theretofore delivered to the Trustee for cancellation:

 

            (i)      have become due and payable; or

 

            (ii)     mature within one year or are to be called for redemption
within one year under arrangements satisfactory to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Issuer;

 

and the Issuer, in the case of (2)(i) or (ii) above, has irrevocably deposited
or caused to be irrevocably deposited with the Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Trustee for cancellation when due to
the Legal Final Payment Date therefor, Redemption Date (if Notes shall have been
called for redemption pursuant to Article X hereof), as the case may be; and

 

(B)       the Issuer has delivered to the Trustee an Officer’s Certificate and
an opinion of counsel, which may be internal counsel to the Issuer or the
Servicer and if requested by the Trustee, a certificate from a firm of
acceptable public accountants, meeting the applicable requirements of
Section 11.02 hereof and, subject to Section 11.02 hereof, stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture with respect to the Notes have been complied with;

 



33

 

 

(C)       the Issuer has delivered to the Trustee an opinion of counsel to the
effect that the satisfaction and discharge of the Indenture will not cause any
Noteholder to be treated as having sold or exchanged its notes for purposes of
Section 1001 of the Code; and

 

(D)       the Issuer has made payment of all other sums due under this Indenture
and the Sale and Servicing Agreement.

 

(b)       By acceptance of any Note, the Holder thereof agrees to surrender such
Note to the Trustee promptly upon such Noteholder’s receipt of the final payment
thereon or as otherwise provided in the Transaction Documents.

 

Section 4.07        Application of Trust Money.

 

All moneys deposited with the Trustee pursuant to Section 4.06 hereof shall be
held in trust and applied by it, in accordance with the provisions of the Notes
and this Indenture, to the payment, either directly or through any Paying Agent,
as the Trustee may determine, to the Holders of Notes for the payment or
redemption for which such moneys have been deposited with the Trustee, of all
sums due and to become due thereon for principal and interest; but such moneys
need not be segregated from other funds except to the extent required herein or
in the Sale and Servicing Agreement or required by law.

 

Section 4.08        Repayment of Moneys Held by Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all moneys then held by any Paying Agent other than the Trustee
under the provisions of this Indenture with respect to such Notes shall, upon
demand of the Issuer, be paid to the Trustee to be held and applied according to
Section 3.05 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.

 

Article V
REMEDIES

 

Section 5.01        Events of Default.

 

Any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) shall constitute an
“Event of Default”:

 

(a)         failure to pay all accrued interest on the Notes on any Payment Date
and such failure continues unremedied for two Business Days;

 

(b)        failure to pay all accrued interest and to reduce the Aggregate
Outstanding Note Balance to zero by the Legal Final Payment Date;

 



34

 

 

(c)        failure by the Issuer, the BDC or the Fund to make any other required
payment on any Payment Date and such failure continues unremedied for two
Business Days;

 

(d)        the Aggregate Outstanding Note Balance exceeds the Borrowing Base for
3 consecutive calendar months (after giving effect to all distributions on such
Payment Dates);

 

(e)        a default in the observance or performance of any material covenant
or agreement of the Issuer made in this Indenture or any other Transaction
Document, and such default has a material adverse effect on the Noteholders,
which default continues unremedied for a period of 30 days after the first to
occur of (A) actual knowledge thereof by a Responsible Officer of the Issuer, or
(B) there shall have been given, by registered or certified mail, to the Issuer
by the Trustee, a written notice specifying such default and requiring it to be
remedied and stating that such notice is a notice of default hereunder;

 

(f)         any representation, warranty, certification or written statement of
the Issuer in this Indenture or any other Transaction Document or in any
certificate delivered under this Indenture shall prove to have been incorrect in
any material respect when made, and such incorrect representation or warranty
has a material adverse effect on the Noteholders, and which default continues
unremedied for a period of 30 days after the first to occur of (A) actual
knowledge thereof by a Responsible Officer of the Issuer, or (B) the delivery to
the Issuer by the Trustee, by registered or certified mail, a written notice
specifying such incorrect representation or warranty and requiring it to be
remedied and stating that such notice is a notice of default hereunder;

 

(g)        there occurs the filing of a decree or order for relief by a court
having jurisdiction in the premises in respect of the Issuer or any substantial
part of the Indenture Collateral in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Issuer or for any substantial part of
the Indenture Collateral, or ordering the winding-up or liquidation of the
Issuer’s affairs, and such decree or order shall remain unstayed and in effect
for a period of 30 consecutive days;

 

(h)        there occurs the commencement by the Issuer of a voluntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or the consent by the Issuer to the entry of an order
for relief in an involuntary case under any such law, or the consent by the
Issuer to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Issuer or
for any substantial part of the Indenture Collateral, or the making by the
Issuer of any general assignment for the benefit of creditors, or the failure by
the Issuer generally to pay its debts as such debts become due, or the taking of
any action by the Issuer in furtherance of any of the foregoing;

 

(i)         the Trustee, on behalf of the Noteholders, shall fail to have a
valid and perfected first priority security interest in the Indenture Collateral
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document, and such failure to have a perfected first
priority security interest shall have a material adverse effect on the
Noteholders;

 



35

 

 

(j)          failure of the Issuer to be treated as an entity that is
disregarded as separate entity from its owner for U.S. federal income tax
purposes and such treatment shall have a material and adverse effect on the
Noteholders; or

 

(k)         a Servicer Termination Event occurs and is continuing.

 

The Issuer shall deliver to the Trustee and the Rating Agency, within two
Business Days after the occurrence of an Event of Default, written notice in the
form of an Officer’s Certificate of any event which with the giving of notice
and the lapse of time would become an Event of Default under clause (f) or
clause (g) above, its status and what action the Issuer is taking or proposes to
take with respect thereto.

 

Section 5.02        Acceleration of Maturity; Rescission and Annulment.

 

If an Event of Default should occur and be continuing, (other than an Event of
Default specified in Sections 5.01(g) or (h) hereof), then and in every such
case the Trustee may, and shall at the direction of the Super-Majority
Noteholders, declare the Notes to be immediately due and payable by a notice in
writing to the Issuer (who shall promptly forward the same to the Rating Agency)
(and to the Trustee if given by Noteholders), and upon any such declaration the
unpaid principal amount of the Notes, together with accrued and unpaid interest
thereon, through the date of acceleration, shall become immediately due and
payable. If an Event of Default specified in Sections 5.01(g) or (h) hereof
occurs, the unpaid principal amount of the Notes, together with accrued and
unpaid interest thereon, through the date of acceleration, shall automatically,
and without any notice to the Issuer, become immediately due and payable.

 

At any time after such declaration or automatic occurrence of acceleration of
maturity and before a judgment or decree for payment of the money due has been
obtained by the Trustee as hereinafter in this Article V provided, the
Super-Majority Noteholders, by written notice to the Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

 

(A)       the Issuer has paid or deposited with the Trustee a sum sufficient to
pay:

 

(i)        all payments of principal of and interest on the Notes, and all other
amounts that would then be due hereunder, upon the Notes if the Event of Default
giving rise to such acceleration had not occurred; and

 

(ii)       all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, indemnities, disbursements and advances of the Trustee
and its agents and counsel; and

 

(B)        all Events of Default, other than the nonpayment of the principal of
the Notes that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.12 hereof.

 



36

 

 

No such rescission or annulment shall affect any subsequent default or impair
any right consequent thereto.

 

If the notes are accelerated following an Event of Default specified in
Sections 5.01(iii) or (iv) hereof, then on each Payment Date on or after such
Event of Default, payments will be made by the Trustee from all funds available
to it in the same order of priority as that provided for in Section 7.05(a) of
the Sale and Servicing Agreement.

 

Section 5.03       Collection of Indebtedness and Suits for Enforcement by
Trustee.

 

(a)       The Issuer covenants that if (i) default is made in the payment of any
interest on any Note, or (ii) default is made in the payment of the principal of
or any installment of the principal of any Note, when the same becomes due and
payable, and in each case such default continues for a period of two Business
Days, the Issuer will, upon demand of the Trustee, pay to it, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest, with interest upon the overdue principal, and in
addition thereto such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

 

(b)       In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, with
the consent of the Majority Noteholders and subject to the provisions of
Section 11.15 hereof may institute a Proceeding for the collection of the sums
so due and unpaid, and may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or other obligor upon the
Notes and collect in the manner provided by law out of the Indenture Collateral,
wherever situated, the moneys adjudged or decreed to be payable.

 

(c)       If an Event of Default occurs and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Trustee subject to the provisions of
Section 5.04 and Section 11.15 hereof may, as more particularly provided in
Section 5.04 hereof, in its discretion, proceed to protect and enforce its
rights and the rights of the Noteholders by such appropriate Proceedings as the
Trustee shall deem most effective to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

 

(d)       In case there shall be pending, relative to the Issuer or any Person
having or claiming an ownership interest in the Indenture Collateral,
Proceedings under Title 11 of the United States Code or any other applicable
federal or state bankruptcy, insolvency or other similar law, or in case a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or its property or such other Person, or in case of any
other comparable judicial Proceedings relative to the Issuer, or to the
creditors or property of the Issuer, the Trustee, irrespective of whether the
principal of any Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 5.03, shall be entitled
and empowered, by intervention in such Proceedings or otherwise:

 



37

 

 

(i)         to file and prove a claim or claims for the whole amount of
principal and interest, as applicable, owing and unpaid in respect of the Notes
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Trustee (including any claim for reasonable
compensation to the Trustee and each predecessor Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all reasonable expenses
and liabilities incurred, and all advances made, by the Trustee and each
predecessor Trustee, except as a result of negligence or bad faith) and of the
Noteholders allowed in such Proceedings;

 

(ii)        unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of Notes in any election of a trustee, a standby trustee
or Person performing similar functions in any such Proceedings;

 

(iii)       to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf;

 

(iv)       to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee or the
Noteholders allowed in any judicial proceedings relative to the Issuer, its
creditors and its property; and

 

(v)       to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of payments directly to such Noteholders, to pay to the Trustee such
amounts as shall be sufficient to cover reasonable compensation to the Trustee,
each predecessor Trustee and their respective agents, attorneys and counsel, and
all other expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

(e)       Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any
Noteholder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof or to authorize the
Trustee to vote in respect of the claim of any Noteholder in any such proceeding
except, as aforesaid, to vote for the election of a trustee in bankruptcy or
similar Person.

 

(f)       All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Trustee without the possession of
any of the Notes or the production thereof in any trial or other Proceedings
relative thereto, and any such action or proceedings instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment, subject to the payment of the expenses, disbursements and
compensation of the Trustee, each predecessor Trustee and their respective
agents and attorneys, shall be for the ratable benefit of the Holders of the
Notes.

 



38

 

 

(g)       In any Proceedings brought by the Trustee (and also any Proceedings
involving the interpretation of any provision of this Indenture to which the
Trustee shall be a party), the Trustee shall be held to represent all the
Holders of the Notes, and it shall not be necessary to make any Noteholder a
party to any such Proceedings.

 

Section 5.04        Remedies; Priorities.

 

(a)       If an Event of Default has occurred and is continuing, and the Notes
have been declared due and payable and such declaration and its consequences
have not been rescinded and annulled, subject to the provisions of Section 11.15
hereof, the Trustee may do one or more of the following (subject to the
provisions of this Section 5.04 and Section 5.15 hereof):

 

(i)          institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes or under this
Indenture with respect thereto, whether by declaration or otherwise, enforce any
judgment obtained, and collect from the Issuer and any other obligor upon such
Notes moneys adjudged due;

 

(ii)        institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Indenture Collateral;

 

(iii)       exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee and the Holders of the Notes; and

 

(iv)       sell the Indenture Collateral or any portion thereof or rights or
interest therein at one or more public or private sales called and conducted in
any matter permitted by law;

 

provided, however, that the Trustee may not sell or otherwise liquidate the
Indenture Collateral following and during the continuance of an Event of Default
unless (A) the Notes have been declared or have otherwise become immediately due
and payable in accordance with Section  5.02 hereof and such declaration or
acceleration and its consequences have not been rescinded and annulled and (B)
either (1) the proceeds of such Sale or liquidation are sufficient to discharge
in full all amounts then due and unpaid upon the Notes for principal and
interest, and all amounts due to the Trustee, Custodian, Backup Servicer and
Lockbox Bank (2) the Trustee determines that the Indenture Collateral would not
be sufficient on an ongoing basis to make all payments on the Notes as those
payments would have become due had the Notes not been declared due and payable
and the Super-Majority Noteholders (excluding Notes held by the Originator, the
Servicer or any of their respective affiliates) consent to such Sale or (3) 100%
of the holders of the outstanding Notes (excluding Notes held by the Originator,
the Servicer or any of their respective affiliates) consent to such Sale. In
determining whether the proceeds of such Sale or liquidation distributable to
the Noteholders and the other parties entitled thereto are sufficient to
discharge in full the amounts referenced in clause (B)(1) above, the Trustee
may, but need not, obtain, at the Issuer’s expense, and rely upon an opinion of
an independent accountant or an investment banking firm of national reputation
as to the feasibility of such proposed action and as to the sufficiency of the
expected sales proceeds of the Indenture Collateral for such purpose.

 



39

 

 

(b)       If the Trustee collects any money pursuant to this Article V, it shall
distribute such money in accordance with Section 7.05(c) of the Sale and
Servicing Agreement. The Trustee may fix a record date and distribution date
(which may be a date other than a Payment Date) for any payment to Noteholders
pursuant to this Section 5.04. At least five days before such record date, the
Issuer shall mail to each Noteholder and the Trustee a notice that states the
record date, the distribution date and the amount to be paid.

 

Section 5.05        [Reserved].

 

Section 5.06        Limitation of Suits.

 

No Holder of any Note shall have any right to institute any Proceeding, judicial
or otherwise, with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless and subject to
the provisions of Section 11.15 hereof:

 

(i)         such Holder has previously given written notice to the Trustee of a
continuing Event of Default;

 

(ii)        prior to the payment in full of Notes, the Noteholders evidencing
25% of the Aggregate Outstanding Note Balance have made written request to the
Trustee to institute such Proceeding in respect of such Event of Default in its
capacity as Trustee hereunder;

 

(iii)       such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
complying with such request;

 

(iv)       the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute such Proceedings; and

 

(v)        prior to the payment in full of the Notes, no direction inconsistent
with such written request has been given to the Trustee during such 60-day
period by the Holders of a majority of the Aggregate Outstanding Note Balance.

 

It is understood and intended that no one or more of the Holders of Notes shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes or to obtain or to seek to obtain priority or preference
over any other Holders or to enforce any right under this Indenture, except in
the manner herein provided.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of Notes, each representing less
than a majority of the Aggregate Outstanding Note Balance then entitled to make
such request, the Trustee shall take the action requested by the Holders of the
Notes representing the greatest percentage of the Aggregate Outstanding Note
Balance to determine what action, if any, shall be taken, notwithstanding any
other provisions of this Indenture.

 



40

 

 

Section 5.07     Unconditional Rights of Noteholders to Receive Principal and
Interest.

 

Notwithstanding any other provisions in this Indenture, but subject to
Section 11.15(a) hereof, the Holder of any Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest,
if any, on such Note on or after the respective due dates thereof expressed in
such Note or in this Indenture and such right shall not be impaired without the
consent of such Holder.

 

Section 5.08     Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason or has been determined adversely to the Trustee or
to such Noteholder, then and in every such case the Issuer, the Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

 

Section 5.09     Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.10     Delay or Omission Not a Waiver.

 

No delay or omission of the Trustee or any Holder of any Note in the exercise of
any right or remedy accruing upon any Default or Event of Default shall impair
any such right or remedy or constitute a waiver of any such Default or Event of
Default or an acquiescence therein. Every right and remedy given by this
Article V or by law to the Trustee or to the Noteholders may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee or by the
Noteholders, as the case may be.

 

Section 5.11     Control by Noteholders.

 

The Majority Noteholders shall have the right to direct the time, method and
place of conducting any Proceeding for any remedy available to the Trustee with
respect to the Notes or exercising any trust or power conferred on the Trustee;
provided that:

 

(i)       such direction shall not be in conflict with any rule of law or with
this Indenture;

 

(ii)      subject to the express terms of Section 5.04 hereof, any direction to
the Trustee to sell or liquidate the Indenture Collateral shall be by Holders of
the Notes representing the Majority Noteholders; and

 

(iii)     the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction.

 

Notwithstanding the rights of Noteholders set forth in this Section 5.11,
subject to Section 6.01, the Trustee need not take any action that it determines
might involve it in liability.

 



41

 

 

Section 5.12     Waiver of Past Defaults.

 

Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.02 hereof, the Majority Noteholders may waive any past
Event of Default and its consequences except an Event of Default with respect to
payment of principal or interest, as applicable, on any of the Notes or in
respect of a covenant or provision hereof which cannot be modified or amended
without the waiver or consent of each of the Holders of the Outstanding Notes
affected thereby. In the case of any such waiver, the Issuer, the Trustee and
the Noteholders shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereto.

 

Upon any such waiver, any Event of Default arising therefrom shall be deemed to
have been cured and not to have occurred, for every purpose of this Indenture;
but no such waiver shall extend to any subsequent or other Event of Default or
impair any right consequent thereto.

 

Section 5.13     Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, suffered or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.13 shall not apply to (a) any suit instituted by
the Trustee, (b) any suit instituted by any Noteholder, or group of Noteholders,
in each case holding in the aggregate more than 25% of the Aggregate Outstanding
Note Balance or (c) any suit instituted by any Noteholder for the enforcement of
the payment of principal or interest, as applicable, on any Note on or after the
respective due dates expressed in such Note and in this Indenture.

 

Section 5.14     Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead or in any manner whatsoever, claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Indenture; and the Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.

 



42

 

 

Section 5.15     Sale of Indenture Collateral.

 

(a)       The power to effect any sale or other disposition (a “Sale”) of any
portion of the Indenture Collateral pursuant to Section 5.04 hereof is expressly
subject to the provisions of Section 5.11 hereof and this Section 5.15. The
power to effect any such Sale shall not be exhausted by any one or more Sales as
to any portion of the Indenture Collateral remaining unsold, but shall continue
unimpaired until the entire Indenture Collateral shall have been sold or all
amounts payable on the Notes and under this Indenture shall have been paid. The
Trustee hereby expressly waives its right to any amount fixed by law as
compensation for any Sale.

 

(b)       Other than as permitted under the Sale and Servicing Agreement, the
Trustee shall not in any private Sale sell the Indenture Collateral, or any
portion thereof, unless the Majority Noteholders consent to or such Noteholders
as required by Section 5.11 hereof direct the Trustee to make such Sale and:

 

(i)       the proceeds of such Sale or liquidation are sufficient to discharge
in full all amounts then due and unpaid upon the Notes for principal and
interest, as applicable, to pay all amounts then due and payable to the Trustee,
the Custodian, the Backup Servicer and Lockbox Bank and to reimburse the
Servicer for any outstanding unreimbursed Servicing Advances and Scheduled
Payment Advances; or

 

(ii)       the Trustee determines, at the direction of Noteholders representing
at least 25% of the Aggregate Outstanding Note Balance, that the conditions for
liquidation of the Indenture Collateral set forth in Section 5.04 hereof are
satisfied (in making any such determination, the Trustee may rely upon an
opinion of an Independent investment banking firm obtained and delivered as
provided in Section 5.04 hereof).

 

(c)       In connection with a Sale of all or any portion of the Indenture
Collateral:

 

(i)       other than in the case of a Sale of any Loan as contemplated by the
Sale and Servicing Agreement, any Holder or Holders of Notes may bid for and
purchase the property offered for Sale, and upon compliance with the terms of
Sale may hold, retain and possess and dispose of such property, without further
accountability, and may, in paying the purchase money therefor, deliver any
Notes or claims for interest thereon in lieu of cash up to the amount which
shall, upon distribution of the net proceeds of such Sale, be payable thereon,
and such Notes, in case the amounts so payable thereon shall be less than the
amount due thereon, shall be returned to the Holders thereof after being
appropriately stamped to show such partial payment;

 



43

 

 

(ii)       other than in the case of a Sale of any Loan as contemplated by the
Sale and Servicing Agreement, the Trustee may bid for and acquire the property
offered for Sale in connection with any Sale thereof, and, subject to any
requirements of, and to the extent permitted by, Requirements of Law in
connection therewith, may purchase all or any portion of the Indenture
Collateral in a private sale, and, in lieu of paying cash therefor, may make
settlement for the purchase price by crediting the gross Sale price against the
sum of (A) the amount which would be distributable to the Holders of the Notes
as a result of such Sale in accordance with Section 5.04(b) hereof on the
Payment Date next succeeding the date of such Sale and (B) the expenses of the
Sale and of any Proceedings in connection therewith which are reimbursable to
it, without being required to produce the Notes in order to complete any such
Sale or in order for the net Sale price to be credited against such Notes, and
any property so acquired by the Trustee shall be held and dealt with by it in
accordance with the provisions of this Indenture;

 

(iii)       the Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Indenture Collateral
in connection with a Sale thereof;

 

(iv)       the Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Indenture Collateral in connection with a Sale thereof, and to
take all action necessary to effect such Sale;

 

(v)       the Trustee shall use commercially reasonable efforts to maximize the
proceeds of any such Sale of the Indenture Collateral;

 

(vi)       no purchaser or transferee at such a Sale shall be bound to ascertain
the Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys; and

 

(vii)       all proceeds received by the Servicer in connection with the
liquidation or sale of the Indenture Collateral shall be deposited into the
Lockbox Account no later than two Business Days following receipt thereof.

 

Section 5.16     Action on Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking, obtaining or application of any
other relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Indenture
Collateral or upon any of the assets of the Issuer. Any money or property
collected by the Trustee shall be applied in accordance with Section 5.04(b)
hereof.

 

Section 5.17     Performance and Enforcement of Certain Obligations.

 

(a)       Promptly following a request from the Trustee to do so, the Issuer
shall take all such lawful action as the Trustee may request to compel or secure
the performance and observance by the Originator and the Servicer, as
applicable, of each of their obligations to the Issuer under or in connection
with the Transaction Documents, and to exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer under or in connection
with the Transaction Documents to the extent and in the manner directed by the
Trustee, including the transmission of notices of default to the Originator or
the Servicer thereunder and the institution of legal or administrative actions
or proceedings to compel or secure performance by the Originator or the Servicer
of each of their obligations under the Transaction Documents.

 

(b)       If a Servicer Default has occurred and is continuing, the Trustee, at
the direction (which direction shall be in writing or by telephone (confirmed in
writing promptly thereafter)) of the Majority Noteholders, shall exercise all
rights, remedies, powers, privileges and claims of the Issuer against the
Servicer under or in connection with the Sale and Servicing Agreement, including
the right or power to take any action to compel or secure performance or
observance by the Servicer, of its obligations to the Issuer thereunder and to
give any consent, request, notice, direction, approval, extension or waiver
under the Sale and Servicing Agreement, and any right of the Issuer to take such
action shall not be suspended.

 



44

 

 

Article VI
THE TRUSTEE

 

Section 6.01     Duties of Trustee.

 

(a)       If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs with respect to the Indenture Collateral.

 

(b)       Except during the continuance of an Event of Default:

 

(i)       the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)       in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; however, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
on their face to the requirements of this Indenture.

 

(c)       The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:

 

(i)       this paragraph does not limit the effect of paragraph (b) of this
Section 6.01;

 

(ii)       the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(iii)       the Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 5.11 hereof.

 

(d)       Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b), (c) and (g) of this Section 6.01.

 

(e)       The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Issuer.

 



45

 

 

(f)       Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law or the terms of this Indenture or the
Sale and Servicing Agreement.

 

(g)       The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder or to honor the request or direction of any of the Noteholders
pursuant to this Indenture, unless such Noteholder or Noteholders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses, and liabilities that might be incurred by it in compliance with the
request or direction. Anything in this Indenture to the contrary
notwithstanding, in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits).

 

(h)       Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 6.01.

 

(i)       The Trustee shall not be deemed to have notice of any Default, Event
of Default, Servicer Default, breach of representation or warranty, or other
event unless a Responsible Officer has actual knowledge thereof or has received
written notice of thereof in accordance with this Indenture.

 

Section 6.02     Rights of Trustee.

 

(a)       The Trustee may rely on any document believed by it to be genuine and
to have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

 

(b)       Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate. The Trustee shall not be liable for any action it takes
or omits to take in good faith in reliance on an Officer’s Certificate.

 

(c)       The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Trustee shall not be responsible
for any misconduct or negligence on the part of, or for the supervision of, any
such agent, attorney, custodian or nominee appointed with due care by it
hereunder.

 

(d)       The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers; provided that the Trustee’s conduct does not constitute willful
misconduct, negligence or bad faith.

 

(e)       The Trustee may consult with counsel, and the advice of counsel or an
Opinion of Counsel with respect to legal matters relating to this Indenture and
the Notes shall be full and complete authorization and protection from liability
in respect to any action taken, omitted or suffered by it hereunder in good
faith and in accordance with such advice of counsel or such Opinion of Counsel.

 

(f)       The Trustee shall not be bound to make any investigation into the
performance of the Issuer or the Servicer under this Indenture or any other
Transaction Document or into the matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other document, unless requested in writing to do so by
Noteholder evidencing not less than 25% of the Aggregate Outstanding Note
Balance.

 



46

 

 

(g)       The Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.

 

(h)       Except as expressly provided herein or in any other Transaction
Document, nothing herein shall be construed to impose an obligation on the part
of the Trustee to recalculate, evaluate or verify any report, certificate or
information received by it from the Issuer or Servicer or to otherwise monitor
the activities of the Issuer or Servicer.

 

(i)       In the event that the Trustee is also acting in the capacity of
Custodian, Securities Intermediary, Paying Agent, Backup Servicer and/or Note
Registrar hereunder or under the other Transaction Documents, the rights,
protections, immunities and indemnities afforded the Trustee pursuant to this
Article VI shall also be afforded to the Trustee in such capacities.

 

(j)       The Trustee shall not be required to take any action it is directed to
take under this Indenture if the Trustee reasonably determines in good faith
that the action so directed would subject U.S. Bank in its individual capacity
to personal liability, is contrary to law or is inconsistent with this Indenture
or any other Basic Document.

 

(k)       Any discretion, permissive right or privilege of the Trustee to take
or refrain from taking actions enumerated in this Indenture shall not be
construed as a duty or obligation.

 

Section 6.03     Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or its Affiliates with
the same rights it would have if it were not Trustee. Any Note Registrar,
co-registrar, Paying Agent or co-paying agent may do the same with like rights.
However, the Trustee must comply with Section 6.11 hereof.

 

Section 6.04     Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Sale and Servicing Agreement, the
Notes or any other Transaction Document, the validity or sufficiency of any
security interest intended to be created or the characterization of the Notes
for tax purposes, it shall not be accountable for the Issuer’s use of the
proceeds from the Notes, and it shall not be responsible for any statement of
the Issuer in this Indenture or in any document issued in connection with the
sale of the Notes or in the Notes other than the Trustee’s certificate of
authentication.

 

Section 6.05     Notice of Event of Default.

 

The Trustee shall mail to each Noteholder and the Servicer (who shall promptly
forward the same to the Rating Agency, for so long as any of the Notes are
Outstanding) notice of an Event of Default within 30 days after a Responsible
Officer of the Trustee has actual knowledge thereof in accordance with
Section 6.01 hereof.

 



47

 

 

Section 6.06     Reports by Trustee to Holders.

 

The Trustee shall deliver to each Noteholder such information in its possession
as may be required to enable such holder to prepare its federal and state income
tax returns. In addition, upon the Issuer’s or a Noteholder’s written request,
the Trustee shall promptly furnish information reasonably requested by the
Issuer or such Noteholder that is reasonably available to the Trustee to enable
the Issuer or such Noteholder to perform its federal and state income tax
reporting obligations.

 

The Trustee shall not be responsible for any tax reporting, disclosure, record
keeping or list maintenance requirements of the Issuer under Internal Revenue
Code Sections 6011(a), 6111(d) or 6112, including, but not limited to, the
preparation of IRS Form 8886 pursuant to Treasury Regulations
Section 1.6011-4(d) or any successor provision and any required list maintenance
under Treasury Regulations Section 301.6112-1 or any successor provision.

 

Section 6.07     Compensation and Indemnity.

 

The Issuer shall pay to the Trustee on each Payment Date reasonable compensation
for its services under this Indenture and the other Transaction Documents
pursuant to a separate agreement dated as of the date hereof between the Trustee
and the Issuer. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuer shall reimburse the
Trustee for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its services.
Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts. The Issuer shall indemnify the Trustee and its officers, directors,
employees, representatives and agents against any and all loss, liability or
expense (including attorneys’ fees) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder,
including the reasonable costs and expenses of defending themselves against any
claim, loss, damage or liability in connection with the exercise or performance
of any of their powers or duties under this Indenture or under any of the other
Issuer Documents, including any legal fees or expenses incurred by the Trustee
in connection with the enforcement of the Issuer’s indemnification or other
contractual obligations hereunder. The Trustee shall notify the Issuer promptly
of any claim for which it may seek indemnity. Failure by the Trustee to so
notify the Issuer shall not relieve the Issuer of its obligations. The Issuer
need not reimburse any expense or indemnify against any loss, liability or
expense incurred by the Trustee through the Trustee’s own willful misconduct,
negligence or bad faith, except that the Trustee shall not be liable (i) for any
error of judgment made by it in good faith unless it is proved that the Trustee
was negligent in ascertaining the pertinent facts, (ii) for any action it takes
or omits to take in good faith in accordance with directions received by it from
the Holders of the Notes in accordance with the terms hereunder, or (iii) for
interest on any money received by it except as the Trustee and the Issuer may
agree in writing. The Issuer shall assume (with the consent of the Trustee, such
consent not to be unreasonably withheld) the defense of claim for
indemnification hereunder and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel fees. If the
consent of the Trustee required in the immediately preceding sentence is
unreasonably withheld, the Issuer is relieved of its indemnification obligations
hereunder with respect thereto. The obligations of the Issuer set forth in this
Section 6.07 are subject in all respects to Section 11.15(b) hereof.

 



48

 

 

The Trustee hereby agrees not to cause the filing of a petition in bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect against the Issuer for the non-payment
to the Trustee of any amounts provided by this Section 6.07 until at least one
year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all Notes issued under this Indenture.

 

The amounts payable to the Trustee pursuant to this Section 6.07 shall not,
except as provided by Section 7.05 of the Sale and Servicing Agreement, exceed
on any Payment Date the limitation on the amount thereof described in the
Priority of Payments for such Payment Date and in the definition of
Administrative Expenses in the Sale and Servicing Agreement; provided that (i)
the Trustee shall not institute any proceeding for payment of any amount payable
hereunder except in connection with an action pursuant to Section 5.03 or 5.04
hereof for the enforcement of the lien of this Indenture for the benefit of the
Noteholders and (ii) the Trustee may only seek to enforce payment of such
amounts in conjunction with the enforcement of the rights of the Noteholders in
the manner set forth in Section 5.04 hereof.

 

The Trustee shall, subject to the Priority of Payments, receive amounts pursuant
to this Section 6.07 and Section 7.05 of the Sale and Servicing Agreement, and
only to the extent that the payment thereof would not result in an Event of
Default and the failure to pay such amounts to the Trustee will not, by itself,
constitute an Event of Default. Subject to Section 6.08 hereof, the Trustee
shall continue to serve as Trustee under this Indenture notwithstanding the fact
that the Trustee shall not have received amounts due it hereunder and hereby
agrees not to cause the filing of a petition in bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect against the Issuer for the nonpayment to the Trustee
of any amounts provided by this Section 6.07 until at least one year and one
day, or, if longer, the applicable preference period then in effect, after the
payment in full of all Notes issued under this Indenture.

 

The Issuer’s payment obligations to the Trustee pursuant to this Section 6.07
shall survive the discharge of this Indenture and resignation or removal of the
Trustee. When the Trustee incurs expenses after the occurrence of an Event of
Default specified in clauses (vi) or (vii) of the definition of “Event of
Default” with respect to the Issuer, the expenses are intended to constitute
expenses of administration under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or similar law.

 



49

 

 

Section 6.08     Replacement of Trustee.

 

No resignation or removal of the Trustee shall become effective until the
appointment of a successor Trustee pursuant to this Section 6.08 and that meets
the criteria set forth in Section  6.11 hereof has become effective. The Trustee
may resign with 30 days prior written notice to the Issuer, the Noteholders and
the Servicer. The Majority Noteholders or the Issuer, with the written consent
of the Majority Noteholders, may remove the Trustee with 30 days prior written
notice to the Trustee in writing (a copy of which notice shall promptly be
provided by the Issuer to the Rating Agency). The Issuer shall remove the
Trustee if:

 

(i)       the Trustee fails to comply with Section 6.11 hereof;

 

(ii)       the Trustee is adjudged bankrupt or insolvent;

 

(iii)       a receiver or other public officer takes charge of the Trustee or
its property;

 

(iv)       the Trustee otherwise becomes incapable of acting; or

 

(v)       the Trustee defaults in any of its obligations under the Transaction
Documents and such default is not cured within 30 days after a Responsible
Officer of the Trustee receives written notice of such default.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Issuer shall promptly appoint a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Upon the appointment becoming effective, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. No successor Trustee shall accept appointment as provided
in this Section 6.08 unless at the time of such appointment becoming effective
such Person shall be eligible under the provisions of Section 6.11 hereof. The
retiring Trustee shall promptly transfer all property (including all Indenture
Collateral) held by it as Trustee to the successor Trustee and shall execute and
deliver such instruments and such other documents as may reasonably be required
to more fully and certainly vest and confirm in the successor Trustee all such
rights, powers, duties and obligations.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Majority
Noteholders may petition any court of competent jurisdiction for the appointment
of a successor Trustee.

 

Notwithstanding the replacement of the Trustee pursuant to this Section 6.08,
the Issuer’s obligations under Section 6.07 hereof shall continue for the
benefit of the retiring Trustee.

 

Upon the appointment of a successor Trustee as provided in this Section 6.08,
the successor Trustee shall mail notice of such succession hereunder at the
expense of the Issuer to all Holders of Notes at their addresses as shown in the
Note Register.

 

Section 6.09     Successor Trustee by Merger.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation or
banking association without any further act shall be the successor Trustee;
provided that such corporation or banking association shall be otherwise
qualified and eligible under Section 6.11 hereof.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere provided for in
the Notes or in this Indenture.

 



50

 

 

Section 6.10     Appointment of Co-Trustee or Separate Trustee.

 

(a)       Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirement of any jurisdiction in which
any part of the Indenture Collateral may at the time be located, the Trustee
shall have the power and may execute and deliver all instruments to appoint one
or more Persons to act as a co-trustee or co-trustees, or separate trustee or
separate trustees, of all or any part of the Indenture Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the
Noteholders, such interest to the Indenture Collateral, or any part hereof, and,
subject to the other provisions of this Section  6.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor Trustee under Section 6.11 hereof and no
notice to the Noteholders of the appointment of any co-trustee or separate
trustee shall be required under Section 6.08 hereof. No appointment of a
co-trustee or a separate trustee shall relieve the Trustee of its duties and
obligations hereunder.

 

(b)       Every separate trustee and co-trustee shall, to the extent permitted
by law, be appointed and act subject to the following provisions and conditions:

 

(i)       all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Indenture Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

 

(ii)       no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and

 

(iii)       the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

(c)       Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

 

(d)       Any separate trustee or co-trustee may at any time constitute the
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

 



51

 

 

Section 6.11     Eligibility; Disqualification.

 

The Trustee hereunder shall at all times (a) be a national banking association
or banking corporation or trust company organized and doing business under the
laws of any state or the United States, (b) be authorized under such laws to
exercise corporate trust powers, (c) have a combined capital and surplus of at
least $50,000,000, (d) have unsecured and unguaranteed long-term debt
obligations rated at least Baa3 by Moody’s or an equivalent rating by
Morningstar (if rated by Morningstar), and (e) be subject to supervision or
examination by federal or state authority. If such banking association publishes
reports of condition at least annually, pursuant to Applicable Law or the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.11 its combined capital and surplus shall be deemed
to be as set forth in its most recent report of condition so published. In case
at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.11, the Trustee shall give prompt notice to the
Issuer (who shall promptly forward the same to the Rating Agency), the Servicer
and the Noteholders that it has so ceased to be eligible to be the Trustee.

 

Section 6.12     Representations, Warranties and Covenants of the Trustee.

 

The Trustee hereby makes the following representations, warranties and covenants
on which the Issuer, the Servicer and the Noteholders shall rely:

 

(a)       The Trustee is a national banking association duly organized and
validly existing under the laws of the United States.

 

(b)       The Trustee satisfies the criteria specified in Section 6.11 hereof.

 

(c)       The Trustee has full power, authority and legal right to execute,
deliver and perform this Indenture and the other Transaction Documents to which
it is a party and has taken all necessary action to authorize the execution,
deliver and performance by it of this Indenture and the other Transaction
Documents to which it is a party.

 

(d)       The execution, delivery and performance by the Trustee of this
Indenture and the other Transaction Documents to which it is a party shall not
(i) violate any provision of any law or any order, writ, judgment or decree of
any court, arbitrator or governmental authority applicable to it or any of its
assets, (ii) violate any provision of the corporate charter or by-laws of the
Trustee or (iii) violate any provision of, or constitute, with or without notice
or lapse of time, a default under, or result in the creation or imposition of
any lien on any properties included in the Indenture Collateral pursuant to the
provisions of, any mortgage, indenture, contract, agreement or other undertaking
to which it is a party, which violation, default or lien could reasonably be
expected to materially and adversely affect the Trustee’s performance or ability
to perform its duties as Trustee under this Indenture and the other Transaction
Documents to which it is a party or the transactions contemplated in this
Indenture and the other Transaction Documents to which it is a party.

 



52

 

 

(e)       The execution, delivery and performance by the Trustee of this
Indenture and the other Transaction Documents to which it is a party shall not
require the authorization, consent or approval of, the giving of notice to, the
filing or registration with or the taking of any other action in respect of any
governmental authority or agency regulating the banking and corporate trust
activities of the Trustee.

 

(f)       This Indenture and the other Transaction Documents to which it is a
party have been duly executed and delivered by the Trustee and constitute the
legal, valid and binding agreements of the Trustee enforceable in accordance
with their respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or the application of equitable principles in any
proceeding, whether at law or in equity. The Trustee hereby agrees and covenants
that it will not, at any time in the future, deny that this Indenture and the
other Transaction Documents to which it is a party constitute its legal, valid
and binding agreements.

 

(g)       The Trustee shall not take any action, or fail to take any action, if
such action or failure to take action will materially interfere with the
enforcement of any rights of the Noteholders under this Indenture or the other
Transaction Documents.

 

(h)       The Trustee is not affiliated, as that term is defined in Rule 405
under the Securities Act, with the Issuer.

 

Section 6.13     Directions to Trustee.

 

The Trustee is hereby directed and authorized:

 

(i)       to accept a collateral assignment of the Loans, and hold the assets of
the Indenture Collateral as security for the Noteholders;

 

(ii)       to authenticate and deliver the Notes substantially in the forms
prescribed by Exhibit A hereto in accordance with the terms of this Indenture;

 

(iii)       to execute and deliver the Transaction Documents to which it is a
party;

 

(iv)       to take all other actions as shall be required to be taken by it by
the terms of this Indenture and the other Transaction Documents to which it is
party.

 

For avoidance of doubt, in entering into and performing under the Transaction
Documents to which it is a party, the Trustee shall be subject to the
protections, rights, indemnities and immunities afforded it under Article VI
hereof.

 

Section 6.14     Conflicts.

 

If a Default occurs and is continuing and the Trustee is deemed to have a
“conflicting interest” (as defined in the TIA) as a result of acting as trustee
for the Notes, the Issuer, at its expense, shall appoint a successor Trustee for
the Notes so that there will be separate Trustees for each of the Notes. No such
event shall alter the voting rights of the Noteholders under this Indenture or
under any of the other Transaction Documents.

 



53

 

 

Article VII
NOTEHOLDERS’ LISTS AND REPORTS

 

Section 7.01     Issuer to Furnish Trustee Names and Addresses of Noteholders.

 

The Issuer will furnish or cause to be furnished to the Trustee (a) within five
days after each Record Date, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders of Notes as of such Record
Date and (b) at such other times as the Trustee may reasonably request in
writing, within 30 days after receipt by the Issuer of any such request, a list
of similar form and content as of a date not more than ten days prior to the
time such list is furnished; provided that so long as the Trustee is the Note
Registrar, no such list shall be required to be furnished.

 

Section 7.02     Preservation of Information; Communications to Noteholders.

 

(a)       The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders of Notes contained in the
most recent list furnished to the Trustee as provided in Section 7.01 hereof and
the names and addresses of Holders of Notes received by the Trustee in its
capacity as Note Registrar. The Trustee may destroy any list furnished to it as
provided in such Section 7.01 hereof upon receipt of a new list so furnished.

 

(b)       The Trustee shall furnish to the Noteholders promptly upon receipt of
a written request therefor, duplicates or copies of all reports, notices,
requests, demands, certificates and financial statements of the Issuer or of the
Servicer furnished to the Trustee under the Transaction Documents, subject to
any confidentiality requirements or limitations of such documents.

 

Section 7.03     Fiscal Year.

 

Unless the Issuer otherwise determines, the fiscal year of the Issuer shall end
on December 31 of each year. The Issuer shall notify the Trustee of any change
in its fiscal year.

 

Article VIII
TRANSACTION ACCOUNTS, DISBURSEMENTS AND RELEASES

 

Section 8.01     Collection of Money.

 

Except as otherwise expressly provided herein or in the Sale and Servicing
Agreement, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture. The Trustee shall apply all such money
received by it as provided in this Indenture. Except as otherwise expressly
provided in this Indenture or in the Sale and Servicing Agreement, if any
default occurs in the making of any payment or performance under any agreement
or instrument that is part of the Indenture Collateral, the Trustee may take
such action as may be appropriate to enforce such payment or performance,
including the institution and prosecution of appropriate Proceedings. Any such
action shall be without prejudice to any right to claim a Default or Event of
Default under this Indenture and any right to proceed thereafter as provided in
Article V hereof.

 



54

 

 

Section 8.02     Transaction Accounts.

 

(a)       On or prior to the Closing Date, the Securities Intermediary on behalf
of the Issuer shall establish and maintain, in the name of the Trustee, for the
benefit of the Noteholders, the Distribution Account, the General Reserve
Account, the Collection Account and the Principal Reinvestment Account and the
Issuer shall establish the Lockbox Account as a non-interest bearing, segregated
account at the Lockbox Bank and in the name of the Trustee for the benefit of
the Noteholders, in each case, as provided in Sections 7.01, 7.02 and 7.03 of
the Sale and Servicing Agreement.

 

(b)       All funds required to be deposited into the Collection Account with
respect to the preceding Collection Period will be deposited into the Collection
Account as provided in Section 7.03 of the Sale and Servicing Agreement. On or
after each Reference Date (but prior to the related Payment Date) or such other
date as determined by the Trustee pursuant to Section 7.05(c) of the Sale and
Servicing Agreement, all Collections with respect to the related Collection
Period on deposit in the Collection Account and all other amounts then on
deposit in the Collection Account constituting Available Funds (including,
without limitation, any amounts deposited into the Collection Account from the
General Reserve Account pursuant to Section 7.02 of the Sale and Servicing
Agreement) will be transferred from the Collection Account to the Distribution
Account as provided in Section 7.05 of the Sale and Servicing Agreement. Such
amounts will remain uninvested while deposited into the Distribution Account.
The Securities Intermediary shall invest any funds in the General Reserve
Account and the Principal Reinvestment Account as provided in the Sale and
Servicing Agreement. Funds will be deposited into the General Reserve Account as
provided in Section 7.05 of the Sale and Servicing Agreement. Each of the
Transaction Accounts shall be under the control of the Trustee for the benefit
of the Trustee and the Noteholders in accordance with Section 8.06 hereof.

 

(c)       On each Payment Date or such other date as determined by the Trustee
pursuant to Section 5.04(b) hereof, the Trustee, as Paying Agent, shall
distribute all amounts on deposit in the Distribution Account to Noteholders in
respect of Notes and any other parties specified in the Priority of Payments.

 

(d)       All moneys deposited from time to time in the Distribution Account,
the General Reserve Account and the Principal Reinvestment Account pursuant to
the Sale and Servicing Agreement and all deposits therein pursuant to this
Indenture are for the benefit of the Noteholders, and all investments made with
such moneys including all income or other gain from such investments are for the
benefit of the Noteholders as provided by the Sale and Servicing Agreement.

 

(e)       The Redemption Price described in Section 10.01 hereof shall be
deposited into the Distribution Account.

 

(f)       The Issuer shall not change the Lockbox Account without the consent of
the Majority Noteholders.

 



55

 

 

Section 8.03     Officer’s Certificate.

 

Except for releases or conveyances required or permitted by the Sale and
Servicing Agreement and the other Transaction Documents, the Trustee shall
receive at least two Business Days’ notice when requested by the Issuer to take
any action pursuant to Section 8.05(a) hereof, accompanied by copies of any
instruments to be executed, and the Trustee shall also require, as a condition
to such action, an Officer’s Certificate, in form and substance satisfactory to
the Trustee, stating the effect of any such action, outlining the steps required
to complete the same, and concluding that all conditions precedent to the taking
of such action have been complied with and such action will not materially and
adversely impair the security for the Notes or the rights of the Noteholders in
contravention of the provisions of this Indenture.

 

Section 8.04     Termination Upon Distribution to Noteholders.

 

Subject to Section 4.06 hereof, this Indenture and the respective obligations
and responsibilities of the Issuer and the Trustee created hereby shall
terminate upon the distribution to the Noteholders and the Trustee of all
amounts required to be distributed to such parties pursuant to the applicable
provisions of this Indenture and the Sale and Servicing Agreement.

 

Section 8.05     Release of Indenture Collateral.

 

(a)       Subject to the payment of its fees and reasonable expenses, the
Trustee may, and when required by the provisions of this Indenture shall,
execute instruments to release property from the lien of this Indenture, or
convey the Trustee’s interest in the same, in a manner and under circumstances
that are not inconsistent with the provisions of this Indenture, the Sale and
Servicing Agreement and the other Transaction Documents. No party relying upon
an instrument executed by the Trustee as provided in Article IV hereof shall be
bound to ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent, or see to the application of any moneys. The Trustee shall
not release any Loan from the lien of this Indenture in connection with a sale
of such Loan to an Affiliate of the Servicer or the Issuer without first
receiving an Officer’s Certificate of the Servicer in the form of Exhibit F to
the Sale and Servicing Agreement. The Trustee shall make copies of any such
Officer’s Certificate available to any Noteholder upon written request of such
Noteholder, subject to Section 11.01 hereof.

 

(b)       The Trustee shall, at such time as (i) there are no Notes Outstanding
and (ii) all sums due the Trustee pursuant to this Indenture have been paid,
release any remaining portion of the Indenture Collateral that secured the Notes
from the lien of this Indenture. The Trustee shall release property from the
lien of this Indenture pursuant to this Section 8.05(b) only upon receipt of a
request from the Issuer accompanied by an Officer’s Certificate and an Opinion
of Counsel stating that all conditions precedent to such release have been
satisfied.

 



56

 

 

Section 8.06     The Securities Intermediary.

 

(a)       There shall at all times be one or more securities intermediaries
appointed for purposes of this Indenture (the “Securities Intermediary”). U.S.
Bank is hereby appointed as the initial Securities Intermediary hereunder, and
U.S. Bank accepts such appointment.

 

(b)       The Securities Intermediary shall be, and U.S. Bank as initial
Securities Intermediary hereby represents and warrants that it is as of the date
hereof and shall be, for so long as it is the Securities Intermediary hereunder,
a corporation or national banking association that in the ordinary course of its
business maintains securities accounts for others and is acting in that capacity
hereunder. The Securities Intermediary shall, and U.S. Bank as initial
Securities Intermediary does, agree with the parties hereto that each
Transaction Account shall be an account to which financial assets may be
credited and undertake to treat the Trustee as entitled to exercise the rights
that comprise such financial assets. The Securities Intermediary shall, and U.S.
Bank as initial Securities Intermediary does, agree with the parties hereto that
each item of property credited to each Transaction Account shall be treated as a
financial asset. The Securities Intermediary shall, and U.S. Bank as initial
Securities Intermediary does, agree with the parties hereto that the securities
intermediary’s jurisdiction of the Securities Intermediary with respect to the
Collateral shall be the State of New York. The Securities Intermediary shall,
and U.S. Bank as initial Securities Intermediary does, represent and covenant
that it is not and will not be (as long as it is the Securities Intermediary
hereunder) a party to any agreement that is inconsistent with the provisions of
this Indenture. The Securities Intermediary shall, and U.S. Bank as initial
Securities Intermediary does, covenant that it will not take any action
inconsistent with the provisions of this Indenture applicable to it. The
Securities Intermediary shall, and U.S. Bank as initial Securities Intermediary
does, agree that any item of property credited to any Transaction Account shall
not be subject to any security interest, lien, encumbrance or right of setoff in
favor of the Securities Intermediary or anyone claiming through the Securities
Intermediary (other than the Trustee).

 

(c)       It is the intent of the Trustee and the Issuer that each Transaction
Account shall be a securities account of the Trustee and not an account of the
Issuer. Nonetheless, the Securities Intermediary shall agree to comply with
entitlement orders originated by the Trustee without further consent by the
Issuer or any other person or entity, and U.S. Bank as initial Securities
Intermediary agrees that, for so long as it is the Securities Intermediary
hereunder, it will comply with entitlement orders originated by the Trustee
without further consent by the Issuer or any other person or entity. The
Securities Intermediary shall covenant that it will not agree with any person or
entity other than the Trustee that it will comply with entitlement orders
originated by any person or entity other than the Trustee, and U.S. Bank as
initial Securities Intermediary hereby covenants that, for so long as it is the
Securities Intermediary hereunder, it will not agree with any person or entity
other than the Trustee that it will comply with entitlement orders originated by
any person or entity other than the Trustee.

 

(d)       Nothing herein shall imply or impose upon the Securities Intermediary
any duties or obligations other than those expressly set forth herein and those
applicable to a securities intermediary under the UCC and the United States
Regulations (and the Securities Intermediary shall be entitled to all of the
protections available to a securities intermediary under the UCC and the United
States Regulations). Without limiting the foregoing, nothing herein shall imply
or impose upon the Securities Intermediary any duties of a fiduciary nature.

 

(e)       The Securities Intermediary may at any time resign by notice to the
Trustee and may at any time be removed by notice from the Trustee; provided that
it shall be the responsibility of the Servicer to appoint a successor Securities
Intermediary and to cause the Transaction Accounts to be established and
maintained with such successor Securities Intermediary in accordance with the
terms hereof; and the responsibilities and duties of the retiring Securities
Intermediary hereunder shall remain in effect until all of the Collateral
credited to the Transaction Accounts held by such retiring Securities
Intermediary have been transferred to such successor. Any corporation into which
the Securities Intermediary may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, consolidation or
conversion to which the Securities Intermediary shall be a party, shall be the
successor of the Securities Intermediary hereunder, without the execution or
filing of any further act on the part of the parties hereto or such Securities
Intermediary or such successor corporation.

 



57

 

 

Article IX
SUPPLEMENTAL INDENTURES

 

Section 9.01     Supplemental Indentures Without Consent of Noteholders.

 

(a)       Without the consent of the Holders of any Notes but with prior written
notice to all Noteholders, the Rating Agency and the Servicer, the Issuer and
the Trustee, when authorized by an Issuer Order, at any time and from time to
time, may enter into a supplemental indenture, in form reasonably satisfactory
to the Trustee, for any of the following purposes:

 

(i)       to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture, or to subject to the lien of this Indenture additional property;

 

(ii)       to evidence the succession, in compliance with the applicable
provisions hereof, of another Person to the Issuer, and the assumption by any
such successor of the covenants of the Issuer herein and in the Notes;

 

(iii)       to add to the covenants of the Issuer, for the benefit of the
Holders of the Notes, or to surrender any right or power herein conferred upon
the Issuer;

 

(iv)       to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee;

 

(v)       to cure any ambiguity or manifest error, to correct or supplement any
provision in this Indenture or in any supplemental indenture that may be
defective or inconsistent with any other provision herein or in any supplemental
indenture or to make any modification that is of a formal, minor or technical
nature;

 

(vi)       to evidence and provide for the acceptance of the appointment
hereunder by a successor trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one trustee,
pursuant to the requirements of Article VI hereof;

 



58

 

 

(vii)       to add to the conditions, limitations and restrictions on the
authorized amount, terms and purposes of the issuance, authentication and
delivery of Notes, as herein set forth, additional conditions, limitations and
restrictions thereafter to be observed;

 

(viii)       to modify the restrictions on and procedures for resales and other
transfers of the Notes to reflect any changes in Applicable Law or regulations
(or the interpretation thereof);

 

(ix)       to enable the Issuer or the Trustee to rely upon any exemption from
registration under the Securities Act or the 1940 Act or to remove restrictions
on resale or transfer to the extent required under Applicable Law or otherwise
make any changes necessary to comply with changes to U.S. securities laws or the
regulations implementing such laws;

 

(x)       to evidence or implement any change to this Indenture required by
regulations or guidelines enacted to support the USA PATRIOT Act;

 

(xi)       to comply with any changes to the Code or the regulations
implementing the Code;

 

(xii)       to reflect any written change to the guidelines, methodology or
standards established by any Rating Agency that are applicable to this
Indenture; and

 

(xiii)       to add any new provisions with respect to matters or questions
arising under this Indenture or in any supplemental indenture that will not be
inconsistent with any existing provisions of this Indenture or such supplemental
indenture; provided that such action shall not, as evidenced by an Officer’s
Certificate delivered to the Trustee, adversely affect in any material respect
the interests of the Noteholders.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

 

(b)       The Issuer and the Trustee, when authorized by an Issuer Order, may
also, without the consent of any of the Holders of the Notes but with prior
notice to the Rating Agency (to be delivered by the Issuer) and the Servicer,
enter into a supplemental indenture for the purpose of adding any provisions to,
or changing in any manner or eliminating any of the provisions of, this
Indenture or of modifying in any manner the rights of the Noteholders under this
Indenture (other than as included in clauses (i) through (xiv) of
Section 9.01(a) hereof); provided that such action shall not, as evidenced by an
Opinion of Counsel, (A) materially adversely affect the interest of any
Noteholder or (B) cause the Issuer to be subject to an entity level tax or be
classified as a taxable mortgage pool within the meaning of Section 7701(i) of
the Code (which Opinion of Counsel may rely upon an Officer’s Certificate of the
Servicer with respect to the effect of any such amendment on the economic
interests of any Noteholder).

 

(c)       In the event that any proposed supplemental indenture pursuant to this
Section  9.01, in the reasonable judgment of the Servicer (on behalf of the
Issuer) does not satisfy the proviso in Section 9.01(b) hereof, such amendment
may become effective with the consent of each Holder of a Note. It shall not be
necessary for the Noteholders to approve the particular form of any proposed
supplemental indenture, but it shall be sufficient if such consent shall approve
the substance thereof.

 



59

 

 

Section 9.02     Supplemental Indentures With Consent of Noteholders.

 

(a)       Except as provided in Section 9.02(b) hereof, the Issuer and the
Trustee, when authorized by an Issuer Order, also may, with prior notice to the
Rating Agency and the Servicer and with the consent of the Majority Noteholders,
enter into a supplemental indenture for the purpose of adding any provisions to,
or changing in any manner or eliminating any of the provisions of, this
Indenture or of modifying in any manner the rights of the Holders of the Notes
under this Indenture; provided that the Issuer shall only enter into a
supplemental indenture in compliance with Section 9.06 hereof; provided further
that (i) such action shall not, as evidenced by an Opinion of Counsel, (A)
materially adversely affect the interest of any Noteholder or (B) cause the
Issuer to be subject to an entity level tax or be classified as a taxable
mortgage pool within the meaning of Section 7701(i) of the Code (which Opinion
of Counsel may rely upon an Officer’s Certificate of the Servicer with respect
to the effect of any such amendment on the economic interests of any
Noteholder).

 

(b)       No supplemental indenture shall, without the consent of the Holder of
each Note adversely affected thereby:

 

(i)       change the Legal Final Payment Date or the due date of any payment of
principal of or interest, as applicable, on any Note, reduce the principal
amount of any Note or any rate of interest or the portion of the Redemption
Price payable to the Holders of the Notes, change the earliest date on which any
Note may be redeemed, change the provisions of this Indenture relating to the
application of proceeds of any Loan Assets to the payment of principal, interest
or of distributions pursuant to the Sale and Servicing Agreement, change any
place where, or the coin or currency in which, any Note or the principal
thereof, or interest thereon, is payable, or impair the right to institute suit
for the enforcement of any provisions of the Indenture regarding payment on the
Notes;

 

(ii)       reduce the percentage of the Aggregate Outstanding Note Balance, the
consent of the Holders of which is required for any such supplemental indenture,
or the consent of the Holders of which is required for any waiver of compliance
with any provision of this Indenture or defaults hereunder and their
consequences provided for in this Indenture;

 

(iii)       modify or alter the provisions of the proviso to the definition of
the term “Outstanding” or modify or alter the provisions of the proviso to the
definition of the term “Holder”;

 



60

 



 

(iv)       modify or alter the provisions hereunder regarding the voting of
Notes held by the Issuer, the Originator, the Servicer, an affiliate of any of
them or any obligor on the Notes;

 

(v)       modify any provisions hereunder in such a manner as to affect the
calculation of the amount of any payment of interest or principal due on any
Note on any Payment Date or to affect the rights of the Noteholders to the
benefit of any provisions for the mandatory redemption of the Notes contained in
this Indenture; or

 

(vi)       reduce the percentage of the Aggregate Outstanding Note Balance, the
consent of the Holders of which is required to direct the Trustee to sell or
liquidate the Indenture Collateral pursuant to Section 5.04 hereof;

 

(vii)       modify any provision of this Section 9.02 except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture or the other Transaction Documents cannot be modified or waived
without the consent of the Holder of each Note affected thereby; or

 

(viii)       permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Indenture
Collateral or, except as otherwise expressly permitted herein terminate the lien
of this Indenture on any property at any time subject hereto or deprive any
Noteholder of the security provided by the lien of this Indenture.

 

(c)       Prior to entering into any supplemental indenture pursuant to this
Section 9.02, the Issuer and Trustee shall obtain the written consent of each
Holder of a Note. It shall not be necessary for any Act of Noteholders under
this Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.

 

(d)       Promptly after the execution by the Issuer and the Trustee of any
supplemental indenture pursuant to this Section 9.02, the Trustee shall mail to
the Servicer (who shall promptly forward the same to the Rating Agency) and the
Holders of the Notes to which such amendment or supplemental indenture relates a
copy of such supplemental indenture or a notice setting forth in general terms
the substance of such supplemental indenture. Any failure of the Trustee to mail
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental indenture.

 

Section 9.03     Execution of Supplemental Indentures.

 

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and subject
to Sections 6.01 and 6.02 hereof, shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture, and all conditions precedent have
been satisfied, which Opinion of Counsel may rely upon an Officer’s Certificate
of the Servicer with respect to the effect of any such supplemental indenture on
the economic interests of the Holders of the Notes. The Trustee may, but shall
not be obligated to, enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise. The Issuer shall provide copies of each supplemental indenture to the
Rating Agency.

 



61

 

 

Section 9.04     Effect of Supplemental Indenture.

 

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, this Indenture shall be and shall be deemed to be modified and amended
in accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under this Indenture of the Trustee, the Issuer and the Noteholders
shall thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.

 

Section 9.05     Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Trustee shall,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Issuer or the Trustee shall so determine,
new Notes so modified as to conform, in the opinion of the Trustee and the
Issuer, to any such supplemental indenture may be prepared and executed by the
Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

 

Section 9.06     Consent of the Servicer.

 

The Issuer agrees that it will not permit to become effective any supplemental
indenture that adversely affects the obligations or rights of the Servicer or
the amount or priority or payment of any fees or other amounts payable to the
Servicer unless the Servicer has been given prior written notice of such
supplemental indenture and has consented thereto in writing.

 

Article X
OPTIONAL REDEMPTION

 

Section 10.01     Optional Redemption.

 

(a)       The Issuer may (i) on any date after the Investment Period Termination
Date, where the Aggregate Outstanding Note Balance divided by the Aggregate
Outstanding Loan Balance is less than or equal to 0.40, or (ii) upon the
occurrence of a Change of Control, effect an Optional Redemption, in whole but
not in part, on any Redemption Date (such Redemption Date shall be a Payment
Date to be specified in a notice to be delivered as described in the second
sentence of this Section 10.01(a)) by deposit in full of the Redemption Price in
the Distribution Account for distribution to the Holders of the Notes and other
persons entitled thereto by 10:00 a.m. (New York, New York time) on the business
day preceding the applicable Payment Date whereupon all such Notes shall be due
and payable on the applicable Payment Date, in connection with which the Issuer
shall comply with the provisions of this Section 10.01 and Section 10.02 hereof.
The Issuer will furnish notice of such election to the Trustee and the Rating
Agency no later than ten Business Days prior to the proposed Redemption Date.

 



62

 

 

(b)       The Notes to be redeemed shall, following delivery of a notice of an
Optional Redemption complying with Section 10.02 hereof, on the Redemption Date
become due and payable at the Redemption Price with respect thereto and (unless
such Redemption Price is not paid) no interest shall accrue on such Redemption
Price for any period after the date to which accrued interest is calculated for
purposes of calculating the Redemption Price. On the Redemption Date, upon
deposit in full by the Issuer in the Distribution Account of an amount equal to
the Redemption Price, the Noteholders shall have no interest therein nor any
claim to any distributions in respect of the Indenture Collateral (other than
the Transaction Accounts).

 

(c)       The portion of the Redemption Price constituting payment of principal
or the Make-Whole Amount, if applicable, of the Notes shall be distributed to
Noteholders in accordance with Section 7.05(b) of the Sale and Servicing
Agreement and all other amounts included in the Redemption Price shall be
distributed in accordance with Section 7.05(a) of the Sale and Servicing
Agreement.

 

(d)       The Issuer may withdraw any notice of Optional Redemption or specify a
new Redemption Date at any time prior to the proposed Redemption Date set forth
in any prior notice of Optional Redemption by providing written notice to the
Trustee and the Rating Agency by no later than the second Business Day preceding
such Redemption Date. A withdrawal of such notice of Optional Redemption or the
inability of the Issuer to complete an Optional Redemption of the Notes will not
constitute an Event of Default.

 

Section 10.02     Form of Redemption Notice by Trustee.

 

(a)       Notice of redemption under Section 10.01 hereof shall be given by the
Trustee by facsimile, electronic mail, overnight courier or by first-class mail,
postage prepaid, transmitted or mailed prior to the applicable Redemption Date,
to each Holder of Notes, as of the close of business on the Record Date
preceding the applicable Redemption Date at such Holder’s address appearing in
the Note Register.

 

(b)       All notices of redemption shall state:

 

(i)       the Redemption Date;

 

(ii)       the Redemption Price;

 

(iii)       that the Record Date otherwise applicable to such Redemption Date,
is not applicable and that, unless waived by the Issuer, payments shall be made
only upon presentation and surrender of such Notes and the place where such
Notes are to be surrendered for payment of the Redemption Price with respect
thereto (which shall be the office or agency of the Issuer to be maintained as
provided in Section 3.02 hereof); and

 

(iv)       that interest on the Notes shall cease to accrue on the Redemption
Date, as applicable; provided that the Redemption, as applicable, occurs on such
date.

 

(c)       Notice of redemption of the Notes shall be given by the Trustee in the
name and at the expense of the Issuer. Failure to give notice of redemption, or
any defect therein, to any Holder of any Note shall not impair or affect the
validity of the redemption of any other Note.

 



63

 

 

Article XI
MISCELLANEOUS

 

Section 11.01     Confidentiality.

 

(a)       No Receiving Party shall use any Confidential Information except to
the extent necessary to evaluate and monitor the transaction represented by the
Transaction Documents. Each Receiving Party agrees (and each Holder of a Note is
deemed to agree) that it will make available Confidential Information only to
(i) its officers, employees, directors, affiliates, advisors, agents,
shareholders, members, partners and managers who have a need to know such
Confidential Information for the purpose of evaluating or monitoring the
transaction, (ii) its accounting firms and legal counsel (and their respective
officers, employees, directors, agents, affiliates and advisors) and (iii) any
prospective purchasers of a Note, in each case who have need to know such
Confidential Information for the purposes of modeling, surveilling, evaluating
or monitoring the transaction (collectively, “representatives”), and that all
persons to whom such Confidential Information is made available will be made
aware of the confidential nature of such Confidential Information and agree to
be bound by the restrictions imposed by this Indenture on the use of
Confidential Information. This Section 11.01 shall constitute a confidentiality
agreement for purposes of Regulation FD under the Exchange Act.

 

(b)       No Receiving Party or any of its representatives will disclose any
Confidential Information to any third party, except as may be required by law or
required or requested by any regulatory agency with authority over such
Receiving Party or expressly permitted pursuant to this Section 11.01.

 

(c)       Each Receiving Party acknowledges and agrees that the breach or
threatened breach of this Section 11.01 by it may result in irreparable and
continuing damage to the Disclosing Parties, for which there will be no adequate
remedy at law. Accordingly, each Receiving Party agrees that the Disclosing
Parties shall be entitled, without prejudice, to all the rights and remedies
available to each of them, including an injunction or specific performance to
prevent breaches or threatened breaches of any of the provisions of this
Indenture by an action instituted in a court having proper jurisdiction.

 

(d)       The confidentiality provisions of this Section 11.01 shall remain in
effect for a period commencing on the date hereof and end two years after the
Legal Final Payment Date.

 

(e)       If any Receiving Party or any of its affiliates or representatives is
required by legal process to disclose any of the Confidential Information, such
Receiving Party shall provide the Disclosing Parties with notice of such
requirement so that the Disclosing Parties may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Indenture
unless such notice is prohibited by statute, regulation, rule or court order. If
a protective order or other remedy is not obtained, such Receiving Party, its
affiliates and representatives may, without violating this Indenture, disclose
that portion of the Confidential Information that such party is legally required
to disclose.

 

(f)       Notwithstanding the foregoing in this Section 11.01, all parties
hereto agree that each of them and each of their managers, officers, employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
“Tax treatment” and “tax structure” shall have the same meaning as such terms
have for purposes of Treasury Regulation Section 1.6011-4.

 



64

 

 

Section 11.02     Form of Documents Delivered to Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of a Responsible Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows that the certificate or
opinion or representations with respect to the matters upon which the
certificate or opinion is based are erroneous. Any such certificate of a
Responsible Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Issuer or any other appropriate Person,
stating that the information with respect to such factual matters is in the
possession of the Servicer, the Issuer or such other Person, unless such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy in all material respects, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report. The foregoing shall not,
however, be construed to affect the Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI hereof.

 

Section 11.03     Acts of Noteholders.

 

(a)       Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by agents duly appointed
in writing; and except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 6.01 hereof) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section 11.03.

 



65

 

 

(b)       The fact and date of the execution by any person of any such
instrument or writing may be proved in any manner that the Trustee deems
sufficient.

 

(c)       The ownership of Notes shall be proved by the Note Register; provided
that in all cases except where otherwise required by law or regulation, any act
by a Holder of a Note may be taken by the Owner of such Note.

 

(d)       Any request, demand, authorization, direction, notice, consent, waiver
or other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee or
the Issuer in reliance thereon, whether or not notation of such action is made
upon such Note.

 

Section 11.04     Notices, etc., to Trustee and Others.

 

(a)       Any request, demand, authorization, direction, notice, consent, waiver
or Act of Noteholders or other documents provided or permitted by this Indenture
shall be in writing and if such request, demand, authorization, direction,
notice, consent, waiver or Act of Noteholders is to be made upon, given or
furnished to or filed with:

 

(i)       the Trustee by any Noteholder or by the Issuer, shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to and
mailed, by certified mail, return receipt requested, hand delivered, sent by
overnight courier service guaranteeing next day delivery or by telecopy in
legible form, to the Trustee addressed to it at U.S. Bank National Association,
190 S. LaSalle St., 7th Floor, Chicago, IL 60603, Attention: Global Corporate
Trust—Horizon Funding I, LLC, Telephone: (312) 332-7496; Facsimile No.: (312)
332-7996, Email: Melissa.rosal@usbank.com; Julia.linian@usbank.com or at any
other address previously furnished in writing to the Issuer, the Noteholder, or
the Servicer by the Trustee;

 

(ii)       the Issuer by the Trustee or by any Noteholder shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, hand delivered, sent by
overnight courier service or by telecopy in legible form, to the Issuer
addressed to it at Horizon Funding I, LLC, 312 Farmington Avenue, Farmington, CT
06032; Telephone: 860-674-9977; Facsimile No.: 860-674-8655; Email:
dtrolio@horizontechfinance.com, or at any other address previously furnished in
writing to the Trustee by the Issuer;

 

(iii)       the Servicer by the Issuer or the Trustee shall be sufficient for
every purpose hereunder if in writing and mailed, first-class postage prepaid,
hand delivered, sent by overnight courier service or by telecopy in legible
form, to the Servicer addressed to Horizon Technology Finance Corporation, 312
Farmington Avenue, Farmington, CT 06032; Telephone: 860-674-9977; Facsimile No.:
860-674-8655; Email: dtrolio@horizontechfinance.com, or at any other address
previously furnished in writing to the Issuer or the Trustee by the Servicer;

 



66

 

 

(b)       Notices required to be given to the Rating Agency shall be in writing,
personally delivered or mailed by certified mail, return receipt requested, to
Morningstar, at the following address: Morningstar Credit Ratings, LLC, 4 World
Trade Center, 48th Floor, 150 Greenwich Street, New York, New York 10007,
Attention: ABS Monitoring, Email: absmonitoring@morningstar.com; or as to each
of the foregoing, at such other address as shall be designated by written notice
to the other parties; provided that no notice shall be required to be given to
Morningstar unless the Outstanding Notes is rated by Morningstar.

 

(c)       Delivery of any request, demand, authorization, direction, notice,
consent, waiver or Act of Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in Person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not be met by a transmission report generated by
the sender’s facsimile machine); or (iii) if sent by mail, on the date that mail
is delivered or its delivery is attempted; and if sent by email, on the date of
transmission; in each case, unless the date of that delivery (or attempted
delivery) or that receipt, as applicable, is not a Business Day or that
communication is delivered (or attempted) or received, as applicable, after the
close of business on a Business Day, in which case that communication shall be
deemed given and effective on the first following day that is a Business Day.

 

Section 11.05     Notices to Noteholders; Waiver.

 

Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, by nationally recognized overnight courier or by
first-class, postage prepaid to each Noteholder affected by such event, at his
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, if any, prescribed for the giving of such
notice. In any case where notice to Noteholders is given by mail, neither the
failure to mail such notice nor any defect in any notice so mailed to any
particular Noteholder shall affect the sufficiency of such notice with respect
to other Noteholders, and any notice that is mailed in the manner herein
provided shall conclusively be presumed to have been duly given.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such a waiver.

 

In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

Where this Indenture provides for notice to the Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder,
and shall not under any circumstance constitute an Event of Default.

 



67

 

 

Section 11.06     Alternate Payment and Notice Provisions.

 

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Trustee or any other party
acting as paying agent to such Holder, that is different from the methods
provided for in this Indenture for such payments or notices. The Issuer will
furnish to the Trustee a copy of each such agreement and the Trustee, at the
expense of the Issuer, will cause payments to be made and notices to be given in
accordance with such agreements.

 

Section 11.07     Effect of Headings.

 

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 11.08     Successors and Assigns.

 

All covenants and agreements in this Indenture and the Notes by the Issuer shall
bind its successors and assigns, whether so expressed or not. All agreements of
the Trustee in this Indenture shall bind its successors, co-trustees and agents.

 

Section 11.09     Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 11.10     Benefits of Indenture.

 

Except as otherwise specifically provided herein, nothing in this Indenture or
in the Notes shall give to any Person, other than the parties hereto and their
successors hereunder, and the Noteholders, and any other party secured
hereunder, and any other Person with an ownership interest in any part of the
Indenture Collateral, any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

Section 11.11     Legal Holidays.

 

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due, and no interest shall accrue for the period from and after any
such nominal date.

 



68

 

 

Section 11.12     GOVERNING LAW.

 

(a)       THIS INDENTURE, EACH SUPPLEMENT AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)       EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS INDENTURE. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Indenture by, among other things, the mutual waivers
and certifications in this Section 11.12(b).

 

Section 11.13     Counterparts.

 

This Indenture may be executed in any number of counterparts (including by
facsimile), each of which so executed shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same instrument.

 

Section 11.14     Issuer Obligation.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Trustee on the Notes or under this Indenture or
any of the other Transaction Documents or any certificate or other writing
delivered in connection herewith or therewith, against (a) the Trustee in its
individual capacity, (b) any of the Originator, the Servicer and any member of
the Issuer or (c) any partner, owner, beneficiary, stockholder, manager, member,
officer, director, employee or agent of any of the parties identified in clauses
(i) and (ii) or of any successor or assign of any such Person.

 

Section 11.15     No Petition; Limited Recourse.

 

(a)       The Trustee, by entering into this Indenture, and each Noteholder, by
accepting a Note, hereby covenant and agree that they will not prior to the date
which is one year and one day or, if longer, the preference period then in
effect after payment in full of the Notes rated by the Rating Agency, institute
against the Issuer, or join in any institution against the Issuer of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, this
Indenture or any of the other Transaction Documents.

 

(b)       No recourse shall be had against any officer, administrator, member,
director, employee, security holder, holder of a beneficial interest in or
incorporator of the Issuer or their respective successors or assigns for the
payment of any amounts payable under the Notes, this Indenture or any other
Transaction Document.

 



69

 

 

Section 11.16     Inspection; Confidentiality.

 

The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Trustee, during the Issuer’s normal business hours, and in
a manner that does not unreasonably interfere with the Issuer’s normal
operations, to examine all the books of account, records, reports and other
papers of the Issuer, to make copies and extracts therefrom, to cause such books
to be audited by Independent certified public accountants, and to discuss the
Issuer’s affairs, finances and accounts with the Issuer’s officers, employees,
and Independent certified public accountants, all at such reasonable times, in
such reasonable manner, and as often as may be reasonably requested. Subject to
and in accordance with Section 11.01 hereof, the Trustee shall and shall cause
its representatives, its legal counsel and its auditors to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) and
except to the extent that the Trustee may reasonably determine that such
disclosure is consistent with its obligations hereunder and under Applicable
Law.

 

Section 11.17     Reserved.

 

Section 11.18     Disclaimer.

 

Each Noteholder by accepting a Note and by accepting the benefits of this
Indenture acknowledges and agrees that this Indenture and the Notes represent a
debt obligation of the Issuer only and do not represent an interest in any
assets (other than the Indenture Collateral) of the Originator or any member of
the Issuer (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Indenture Collateral and
proceeds thereof).

 

[signature page follows]

 



70

 

 

IN WITNESS WHEREOF, the Issuer, the Trustee and the Securities Intermediary have
caused their names to be signed hereto by their respective officers thereunto
duly authorized, all as of the day and year first above written.

 

  HORIZON FUNDING I, LLC       By: /s/ Daniel R. Trolio   Name:   Title:

 

[Horizon SPV LLC – Indenture]

 





 

 

IN WITNESS WHEREOF, the Issuer and the Trustee and the Securities Intermediary
have caused their names to be signed hereto by their respective officers
thereunto duly authorized, all as of the day and year first above written.

 

  U.S. BANK NATIONAL ASSOCIATION,   not in its individual capacity, except as  
expressly set forth herein, but solely as the   Trustee           By: /s/ Julie
Linian   Name: Julia Linian   Title: Vice President           U.S. BANK NATIONAL
ASSOCIATION,   not in its individual capacity, except as   expressly set   forth
herein, but solely as Securities   Intermediary           By: /s/ Julie Linian  
Name: Julia Linian   Title: Vice President

 

[Horizon SPV LLC – Indenture]

 





